



Exhibit 10.1


EXECUTION VERSION







--------------------------------------------------------------------------------



TERM LOAN CREDIT AGREEMENT
dated as of
June 28, 2016
among
CLECO CORPORATE HOLDINGS LLC,
as Borrower


The Lenders Party Hereto,
and
MIZUHO BANK, LTD.,
as Administrative Agent
____________________________
MIZUHO BANK, LTD.,
Canadian Imperial Bank of Commerce, NEW YORK BRANCH,
JPMORGAN CHASE BANK, N.A.,
REGIONS BANK,
Sumitomo Mitsui Banking Corporation,
THE BANK OF NOVA SCOTIA
and
WELLS FARGO BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






Table of Contents
ARTICLE I DEFINITIONS
1


SECTION 1.01
Defined Terms
1


SECTION 1.02
Classification of Loans and Borrowings
36


SECTION 1.03
Terms Generally
36


SECTION 1.04
Accounting Terms; GAAP; Pro Forma Calculations
37


SECTION 1.05
Status of Obligations
38


ARTICLE II THE CREDITS
38


SECTION 2.01
Commitments
38


SECTION 2.02
Loans and Borrowings
38


SECTION 2.03
Requests for Borrowings
39


SECTION 2.04
Reserved
39


SECTION 2.05
Funding of Borrowings
39


SECTION 2.06
Interest Elections
40


SECTION 2.07
Repayment of Loans; Evidence of Debt
41


SECTION 2.08
Optional Prepayment of Loans
42


SECTION 2.09
Mandatory Prepayments and Mandatory Offers
43


SECTION 2.10
Fees
46


SECTION 2.11
Interest
46


SECTION 2.12
Alternate Rate of Interest
47


SECTION 2.13
Increased Costs; Illegality
47


SECTION 2.14
Break Funding Payments
49


SECTION 2.15
Taxes
50


SECTION 2.16
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set‑offs
53


SECTION 2.17
Mitigation Obligations; Replacement of Lenders
55


SECTION 2.18
Defaulting Lenders
56


SECTION 2.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
57


SECTION 2.20
Expansion Option
57


ARTICLE III REPRESENTATIONS AND WARRANTIES
59


SECTION 3.01
Organization
59


SECTION 3.02
Authority
59


SECTION 3.03
Necessary Action
59


SECTION 3.04
Due Authorization, Etc.
59


SECTION 3.05
Compliance with Law
59


SECTION 3.06
No Litigation
60


SECTION 3.07
Title
60


SECTION 3.08
Governmental Approvals
60


SECTION 3.09
Financial Condition
60


SECTION 3.10
Capitalization
61


SECTION 3.11
Subsidiaries
61


SECTION 3.12
Taxes
61













Cleco Corporate Holdings LLC Term Loan Credit Agreement

--------------------------------------------------------------------------------






SECTION 3.13
No Default
61


SECTION 3.14
ERISA
61


SECTION 3.15
No Violation
61


SECTION 3.16
Not Investment Company
62


SECTION 3.17
Accuracy of Disclosures
62


SECTION 3.18
Margin Regulations
62


SECTION 3.19
Labor Relations
62


SECTION 3.20
Environmental Matters
62


SECTION 3.21
Anti‑Terrorism Laws and Sanctions
64


SECTION 3.22
Immunity
64


SECTION 3.23
Pari Passu Rankings
64


SECTION 3.24
Solvency
64


SECTION 3.25
Use of Proceeds
64


ARTICLE IV CONDITIONS
64


SECTION 4.01
Effective Date
64


ARTICLE V AFFIRMATIVE COVENANTS
66


SECTION 5.01
Use of Proceeds
66


SECTION 5.02
Financial Statements
67


SECTION 5.03
Notices of Material Events
68


SECTION 5.04
Inspection of Property
69


SECTION 5.05
Maintenance of Properties
70


SECTION 5.06
Governmental Approvals
70


SECTION 5.07
Compliance with Laws
70


SECTION 5.08
Maintenance of Legal Status
70


SECTION 5.09
Insurance
70


SECTION 5.10
Taxes
71


SECTION 5.11
Auditors
71


SECTION 5.12
Financial Covenant
71


SECTION 5.13
Debt Rating
71


ARTICLE VI NEGATIVE COVENANTS
72


SECTION 6.01
Fundamental Changes; Sale of Assets; Etc.
72


SECTION 6.02
Conduct of Business
73


SECTION 6.03
Indebtedness
73


SECTION 6.04
Liens
76


SECTION 6.05
Investments
76


SECTION 6.06
Distributions
77


SECTION 6.07
Transactions with Affiliates
77


SECTION 6.08
Constitutive Documents
77


SECTION 6.09
Anti‑Terrorism Laws and Sanctions; Anti‑Money Laundering
77


SECTION 6.10
Name, Fiscal Year
78


SECTION 6.11
Registered Office
78


SECTION 6.12
Derivative Transactions
78













ii


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





ARTICLE VII EVENTS OF DEFAULT
78


ARTICLE VIII THE ADMINISTRATIVE AGENT
80


SECTION 8.01
Appointment and Authority
80


SECTION 8.02
Rights as a Lender
81


SECTION 8.03
Exculpatory Provisions
81


SECTION 8.04
Reliance by Administrative Agent
82


SECTION 8.05
Delegation of Duties
82


SECTION 8.06
Resignation of Administrative Agent
82


SECTION 8.07
Non‑Reliance on Administrative Agent and Other Lenders
84


SECTION 8.08
No Other Duties
84


SECTION 8.09
No Liability
84


SECTION 8.10
Representative of Secured Parties
84


SECTION 8.11
Administrative Agent May File Proofs of Claim
85


ARTICLE IX MISCELLANEOUS
86


SECTION 9.01
Notices
86


SECTION 9.02
Waivers; Amendments
87


SECTION 9.03
Expenses; Indemnity; Damage Waiver
90


SECTION 9.04
Successors and Assigns
92


SECTION 9.05
Survival
96


SECTION 9.06
Counterparts; Integration; Effectiveness
97


SECTION 9.07
Severability
97


SECTION 9.08
Right of Setof
97


SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
97


SECTION 9.10
WAIVER OF JURY TRIAL
98


SECTION 9.11
Headings
98


SECTION 9.12
Confidentiality
98


SECTION 9.13
USA PATRIOT Act
99


SECTION 9.14
Appointment for Perfection
99


SECTION 9.15
Interest Rate Limitation
99


SECTION 9.16
No Advisory or Fiduciary Responsibility
100





SCHEDULES:
Schedule 2.01    -     Commitments and Lenders


iii


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





EXHIBITS:
Exhibit A    -     Form of Assignment and Assumption
Exhibit B‑1    -     Form of Borrowing Request
Exhibit B‑2    -    Form of Interest Election Request
Exhibit C    -     Form of Increasing Lender Supplement
Exhibit D    -     Form of Augmenting Lender Supplement
Exhibit E    -    Form of Financial Ratio Certificate
Exhibit F    -     Form of Term Loan Note
Exhibit G‑1
-     Form of U.S. Tax Certificate (Non‑U.S. Lenders That Are Not Partnerships)

Exhibit G‑2    -     Form of U.S. Tax Certificate (Non‑U.S. Lenders That Are
Partnerships)
Exhibit G‑3
-     Form of U.S. Tax Certificate (Non‑U.S. Participants That Are Not
Partnerships)

Exhibit G‑4
-     Form of U.S. Tax Certificate (Non‑U.S. Participants That Are Partnerships)

Exhibit H    -     Terms of Permitted Subordinated Indebtedness
Exhibit I‑1    -     Form of Kirkland & Ellis LLP Legal Opinion
Exhibit I‑2    -     Form of Phelps Dunbar L.L.P. Legal Opinion
Exhibit I‑3    -     Form of Van Ness Feldman LLP Legal Opinion
Exhibit I-4
-    Form of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC Reliance Letter





iv


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of June 28, 2016 among
CLECO CORPORATE HOLDINGS LLC (formerly known as Cleco Corporation), a Louisiana
limited liability company (“Borrower”), the LENDERS from time to time party
hereto and MIZUHO BANK, LTD., as Administrative Agent.
RECITALS
WHEREAS, the Borrower has requested that the Lenders enter into this Agreement
to extend credit in the form of term loans on the Effective Date in an aggregate
principal amount of $300,000,000 (the “Facility”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS


SECTION 1.01        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Acceptance Deadline” has the meaning set forth in Section 2.09(f).
“Acquired Assets” means the equity and assets of the Borrower and its
Subsidiaries.
“Actual Knowledge” means, with respect to any Person and any matter, the earlier
of actual knowledge of, or receipt of written notice by, a responsible officer
of such Person.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Loan or
Eurodollar Borrowing for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate
for such Interest Period divided by (b) 1.00 minus the Eurodollar Reserve
Percentage.
“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advisor” means, with respect to any Fund, any entity which provides advice in
relation to the management of investments of such Fund in a manner which is
substantially the same as the manner in which a Manager would provide such
advice.
“Affiliate” means (a) with respect to any Person that is not a Fund or a direct
or indirect subsidiary of a Fund, any other Person that, directly or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such Person and (b) with respect to any Person that is a
Fund or is a direct or indirect subsidiary of a Fund, any Manager or Advisor of
such Fund and any other Person that, directly or indirectly through one or








Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------






more intermediaries, Controls, is Controlled by, or is under common
Control with, any such Manager or Advisor (including, for the avoidance of
doubt, any Fund or any direct or indirect subsidiary of any Fund which is
Controlled by any such Person).
“Affiliated Lender” has the meaning set forth in Section 9.02(b).
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
“Anti‑Terrorism Law” means each of (a) Executive Order No. 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism; (b) Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107‑56 (commonly known
as the USA Patriot Act); (c) the Money Laundering Control Act of 1986, Public
Law 99‑570; (d) the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. §§ 1
et seq., any executive order or regulation promulgated thereunder and
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury or the U.S. Department of State; and (e) any similar
law (including any laws, rules and regulations concerning or relating to bribery
or corruption) enacted in the United States of America subsequent to the date of
this Agreement.
“Applicable Margin” means, for any date of determination with respect to any
Loan, the rate per annum as set forth below:
Pricing Level
Rating of Facility
Applicable Margin - Eurodollar Loans
Applicable Margin - Base Rate Loans
 
S&P/Fitch
 
Moody’s
 
 
1
≥ BBB+
and
≥ Baa1
1.25%
0.25%
2
= BBB
and
= Baa2
1.375%
0.375%
3
= BBB‑
and
= Baa3
1.625%
0.625%
4
= BB+
and
= Ba1
1.75%
0.75%
5
≤ BB
and
≤ Ba2
2.00%
1.00%

For purposes of determining the “Applicable Margin”,
(a)    if Moody’s, S&P and Fitch all have in effect Applicable Ratings, then the
Applicable Margin will be based on the two highest such Applicable Ratings;
provided that in cases where Fitch’s rating is the highest, the Applicable
Rating with respect to Fitch shall instead be equal to the next highest rating
from Moody’s or S&P (e.g., if the ratings from Moody’s, S&P and Fitch are Ba1,
BB and BBB‑ respectively, then the Applicable Ratings are Moody’s Ba1 and Fitch
BB+);


2


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(b)    if two of Moody’s, S&P and Fitch have in effect Applicable Ratings, then
the Applicable Margin will be based on such Applicable Ratings; provided that in
cases where Fitch’s rating is the highest, the Applicable Rating with respect to
Fitch shall instead be equal to the next highest rating from Moody’s or S&P, as
applicable (e.g., if the ratings from Moody’s, and Fitch are Ba1 and BBB‑
respectively, then the Applicable Ratings are Moody’s Ba1 and Fitch BB+);
(c)    subject to clause (f) below, if there is one Applicable Rating, then the
Applicable Margin shall be based on such Applicable Rating;
(d)    if the Applicable Ratings shall fall within different pricing levels,
(i) if the split in the Applicable Ratings is one pricing level, then the
Applicable Margin will be based on the lower pricing level (i.e., level 1 if the
Applicable Ratings are level 1 and level 2), (ii) if the split in the Applicable
Ratings is two pricing levels, then the Applicable Margin will be based on the
pricing level between such two pricing levels (i.e., level 2 if the Applicable
Ratings are level 1 and level 3), and (iii) if the split in the Applicable
Ratings is more than two pricing levels, the Applicable Margin will be based on
the pricing level immediately above the lower pricing level (i.e., level 2 if
the Applicable Ratings are level 1 and level 4);
(e)    if the Applicable Ratings shall be changed (other than as a result of a
change in the rating system of Moody’s, S&P and Fitch, as applicable), such
change shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.03(a)(viii) or otherwise;
(f)    subject to clause (g) below, if neither S&P nor Moody’s shall have in
effect a rating for the Borrower’s long term secured senior Indebtedness, then
the Applicable Margin will be based on level 5; and
(g)    if none of Moody’s, S&P and Fitch shall have in effect a rating for the
Borrower’s long term secured senior Indebtedness, but any of Moody’s, S&P or
Fitch shall have in effect a rating for the Debt under the OpCo Financing
Documents, then the Applicable Margin will be based on the pricing level that is
two pricing levels above the pricing level for the Debt under the OpCo Financing
Documents.
For purposes of this definition, pricing level 1 shall be deemed to be the
lowest pricing level and pricing level 5 the highest pricing level. Each change
in each Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, S&P or
Fitch shall change, or if any such Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.


3


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Effective Date, such Lender’s Commitment at such time,
and (ii) thereafter, the principal amount of such Lender’s Loan at such time.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Applicable Rating” means a rating by Moody’s, S&P or Fitch with respect to the
long term secured senior Indebtedness of the Borrower.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A.
“Augmenting Lender” has the meaning set forth in Section 2.20(b).
“Authorized Officer” means, (a) with respect to any Person that is a corporation
or a limited liability company, the chairman, any director, the president, any
vice president or any Financial Officer of such Person or any other Person
authorized to act on behalf of such corporation or limited liability company in
respect of the action, and (b) with respect to any Person that is a partnership,
any director, the president, any vice president or any Financial Officer of a
general partner or managing partner of such Person or any other Person
authorized to act on behalf of such partnership in respect of the action.
“Available Disposition Offer Proceeds” has the meaning set forth in
Section 2.09(e).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” means, (a) commencement by the relevant Person of any case or
other proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,


4


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, shall make a general
assignment for the benefit of its creditors; or (b) commencement against such
Person of any case or other proceeding of a nature referred to in clause (a)
above which (i) results in the entry of an order for relief or any such
adjudication or appointment or (ii) remains undismissed or undischarged for a
period of 60 days; or (c) commencement against such Person of any case or other
proceeding seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed pending appeal within 60 days from the entry thereof; or
(d) such Person taking any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (a),
(b) or (c) above; or (e) such Person admitting in writing its inability to pay
its debts as they become due.
“Base Rate” means a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Rate in effect on such day plus ½
of 1%, and (c) the Eurodollar Rate for a one‑month Interest Period on such day
(or if any such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, for the avoidance of doubt, the Eurodollar Rate for
any day shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such page) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to such date. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Rate or the Eurodollar Rate, respectively.
“Base Rate Loans” when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Base Rate.
“BIS” means the Bank of International Settlements.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the Preamble.
“Borrower Group” means the Borrower, OpCo and the Subsidiaries (other than
Immaterial Subsidiaries) and “Borrower Group Member” means any of the Borrower,
OpCo or any Subsidiaries (other than an Immaterial Subsidiary).
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit B‑1 or in
such other form as the Administrative Agent and Borrower may agree.
“Business” has the meaning set forth in Section 6.02.


5


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; provided that when used in connection with a Loan bearing interest at
the Eurodollar Rate, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.
“Capital Expenditures” means, with respect to any Person, the aggregate of
(a) all expenditures (whether paid in cash or accrued as liabilities) by such
Person that, in conformity with GAAP, are required to be included as additions
during such period to Property, plant or equipment reflected in the balance
sheet of such Person and (b) the value of all assets under Capital Lease
incurred by such Person.
“Capital Lease” means, as applied to the Borrower and its Subsidiaries, any
lease of any property (whether real, personal or mixed) by the Borrower or a
Subsidiary as lessee that, in conformity with GAAP, is, or is required to be,
accounted for as a capital lease on the balance sheet of the Borrower; provided
that the adoption or issuance of any accounting standards after the Effective
Date will not cause any lease that was not or would not have been a Capital
Lease prior to such adoption or issuance to be deemed a Capital Lease; provided,
however, no power purchase agreement with an independent power producer or a
power producer which is not an Affiliate of Borrower that either (a) is in
effect as of the Effective Date or (b) becomes effective after the Effective
Date (to the extent costs incurred by the Borrower thereunder are approved by
all relevant Governmental Authorities (such as the Louisiana Public Service
Commission) to be recoverable from customers of the Borrower or its
Subsidiaries) shall, in each case, constitute a Capital Lease.
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any Subsidiary:
(a)    marketable direct obligations of the United States of America;
(b)    marketable obligations directly and fully guaranteed as to interest and
principal by the United States of America;
(c)    demand deposits, time deposits, certificates of deposit and banker’s
acceptances issued by any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any political
subdivision thereof or under the laws of Canada, Switzerland or any country
which is a member of the European Union having a combined capital and surplus of
at least $250,000,000 and having long‑term unsecured debt securities rated “A‑2”
or equivalent by one Rating Agency;
(d)    commercial paper or tax exempt obligations given the highest rating by
two Rating Agencies;
(e)    obligations of any other bank meeting the requirements of clause (c)
above, in respect of the repurchase of obligations of the type as described in
clauses (a) and (b) above, provided, that such repurchase obligations shall be
fully secured by obligations of the type


6


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





described in said clauses (a) and (b) above, and the possession of such
obligations shall be transferred to, and segregated from other obligations owned
by, such bank;
(f)    a money market fund or a qualified investment fund given one of the
two highest long‑term ratings available from S&P and Moody’s; and
(g)    Eurodollar certificates of deposit issued by a bank meeting the
requirements of clause (c) above. With respect to any rating requirement set
forth above, if the issuer is rated by either S&P or Moody’s, but not both, then
only the rating of such rating agency shall be utilized for the purpose of this
definition.
“Casualty Event” shall mean any involuntary loss of or damage to or destruction
of any Property of any Borrower Group Member.
“Casualty Event Offer Amount” has the meaning set forth in Section 2.09(a).
“Change in Control” means
(a)    (i) at any time prior to a Qualifying IPO, (A) the Sponsors shall cease
to collectively directly or indirectly own and control, both legally and
beneficially, more than 50% of the voting equity interests in the Borrower on a
fully diluted basis (and taking into account all such securities that such
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act of 1934) has the right to acquire pursuant to any option right) or
(B) prior to the payment in full of the HoldCo Acquisition Loan Facility,
Macquarie shall cease to collectively directly or indirectly own and control,
both legally and beneficially, more than 25% of the voting equity interests in
the Borrower on a fully diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right) and (ii) at any time following a Qualifying IPO, any “person”
or “group” owns a greater percentage of the voting equity interests in the
Borrower than the Sponsors collectively hold; or
(b)    the Sponsors shall cease to collectively directly or indirectly have the
right to elect a majority in voting power of the board of directors (or
comparable governing body) of the Borrower; or
(c)    the Borrower shall cease to own, directly or indirectly, 100% of the
equity interests of OpCo other than any such equity interests (not to exceed at
any time, in the aggregate, 5.0% of all issued and outstanding equity interests
in OpCo) owned by current or former officers, directors and employees of OpCo
(or their respective family members, estates or trusts or other entities for the
benefit of any of the foregoing) in connection with any long‑term incentive plan
(“Incentive Plan Equity Interests”).
“Change in Law” means the occurrence of any of the following (a) the adoption of
any Governmental Rule (including, without limitation, in respect of the
implementation of the reforms to the International Convergence of Capital
Measurements and Capital Standards published by the Basel Committee on Banking
Supervision in September 2010 (“Basel III”), or the adoption by any Lender of
any policy (or change to, or in its interpretation or application of, any policy
in existence as of the date hereof) implementing any provision of Basel III) in
each


7


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





case following October 17, 2014, (b) any change in any Governmental
Rule (including, without limitation, in respect of the implementation of Basel
III) or in the interpretation or application thereof by any Governmental
Authority following October 17, 2014 or (c) compliance by any Lender with any
request, guideline or directive (whether or not having the force of law) of any
applicable Governmental Authority made or issued following October 17, 2014, in
each case applicable to the relevant Lender or its holding or parent companies;
provided that the adoption of any Governmental Rule, the change in any
Governmental Rule or in the interpretation or application thereof by any
Governmental Authority or the compliance by any Lender with any request,
guideline or directive of any applicable Governmental Authority, in each case,
made or issued in connection with the Dodd‑Frank Street Reform and Consumer
Protection Act of 2010, as amended (“Dodd‑Frank”), the application of which
affects the reserve, capital, liquidity or similar requirements of the relevant
Lender (or its holding or parent companies, if any) regardless of the date
enacted, adopted or issued shall be deemed to be a Change in Law.
“Cleco Corp.” means Cleco Corporation, which was converted into the Borrower on
April 13, 2016.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Collateral” means (a) the Pledged Debt, (b) the Pledged Equity and (c) any
other assets from time to time subject to a Lien in favor of the Collateral
Agent for the benefit of, among others, the Secured Parties to secure the Loan
Obligations as required under Section 6.03(q) and/or pursuant to the definition
of “Refinancing Senior Debt”.
“Collateral Agent” means Wells Fargo Bank, N.A., in its capacity as collateral
agent under the Pari Passu Intercreditor Agreement, the Pledge Agreement and any
other Security Document, or any successor thereto in accordance with the terms
of Pari Passu Intercreditor Agreement.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a single Loan hereunder up to the amount set forth on Schedule 2.01 with
respect to such Lender. The aggregate principal amount of the Lenders’
Commitments on the Effective Date is $300,000,000.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes imposed
in lieu of net income taxes or branch profits Taxes.
“Constitutive Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the


8


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of securities, by contract or otherwise, which, for the
avoidance of doubt, shall include, with respect to any Fund, any Manager or
Advisor of such Fund. “Controlling” and “Controlled” have meanings correlative
thereto.
“Credit Party” means the Administrative Agent or any Lender.
“Cure Amount” has the meaning set forth in Section 5.12(b).
“Cure Expiration Date” has the meaning set forth in Section 5.12(b).
“Cure Right” has the meaning set forth in Section 5.12(b).
“Debt” means the Loans and any other Indebtedness that is at least pari passu
with the Loans.
“Debt to Capital Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) all Debt of the Borrower and its Subsidiaries
net of cash and Cash Equivalents as of such date on a consolidated basis in
excess of $5,000,000; provided that the amount of cash and Cash Equivalents to
be deducted pursuant to this clause (a) shall not (x) include any cash or Cash
Equivalents that would appear as “restricted” on a consolidated balance sheet of
the Borrower and its Subsidiaries or (y) exceed $75,000,000; to (b) the sum of
(i) all Debt of the Borrower and its Subsidiaries net of cash and Cash
Equivalents as of such date on a consolidated basis in excess of $5,000,000;
provided that the amount of cash and Cash Equivalents to be deducted pursuant to
this clause (b)(i) shall not (x) include any cash or Cash Equivalents that would
appear as “restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries or (y) exceed $75,000,000; plus (ii) all shareholders’ equity of
the Borrower as of such date plus (iii) all Permitted Subordinated Debt as of
such date; provided further that as of the last day of the fourth full fiscal
quarter following the Effective Date and any date thereafter, outstanding Debt
under any revolving loan facility of the Borrower or any of its Subsidiaries
used for working capital purposes shall be based on a rolling four fiscal
quarter average for such Debt.
“Default” means any event or condition which would, with the expiry of a grace
period, the giving of notice or any combination of the foregoing, become an
Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within
two (2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loan or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on


9


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





such Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Administrative Agent or the Borrower, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s or Borrower’s, as applicable, receipt
of such certification, (d) has become the subject of a Bankruptcy Event, or (e)
has, or has a direct or indirect parent company that has, become the subject of
a Bail-in Action.
“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any Sale and Leaseback Transaction and any termination of
business lines) of any property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for the avoidance of doubt, any such
transfer or other disposition to an insurer of any Property that is the subject
of a Casualty Event upon receipt by any Borrower Group Member of all Net Cash
Insurance Proceeds payable in respect of such Casualty Event.
“Disposition Offer Proceeds” has the meaning set forth in Section 2.09(e).
“Distribution” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in the
Borrower or any payment (whether in cash, securities or other property other
than common equity), including any sinking fund or similar deposit, on account
of the purchase, redemption, defeasance, retirement, acquisition, cancellation
or termination of any equity interests in the Borrower or any option, warrant or
other right to acquire any such Equity Interest in the Borrower, (b) any
payments in respect of Permitted Subordinated Debt and (c) any management fees
to the extent not constituting operating expenses.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


10


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Assignee” means a commercial bank, finance company, insurance company,
pension fund, or other financial institutions or funds (whether a corporation,
partnership or other entity) engaged generally in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
in each case solely to the extent that such Person has been approved (not to be
unreasonably withheld, conditioned or delayed) by the Borrower; provided that
(i) no private equity, infrastructure or mezzanine fund shall in any event
constitute an Eligible Assignee and (ii) none of the Sponsors, the Borrower, or
any of their Affiliates shall in any event constitute an Eligible Assignee.
“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments, orders or decrees, in each case as modified and
supplemented and in effect from time to time regulating or imposing liability or
standards of conduct relating to the regulation, use or protection of the
environment or to emissions, discharges, Releases or threatened Releases of
Hazardous Materials into the environment, including, without limitation, ambient
air, soil, surface water, groundwater, wetlands, coastal waters, land or
subsurface strata, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials or to the protection or safety of the health of
human beings or other living organisms and natural resources related to the
environment, as now are, or may at any time hereafter be, in effect.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
“Equity Pledge” means the pledge by the Borrower to the Collateral Agent for the
benefit of the Agents and the Lenders of (a) 100% of the Equity Interests in
OpCo (other than any Incentive Plan Equity Interests) and (b) 100% of the
Permitted Subordinated Debt extended by the Borrower to OpCo.


11


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a ERISA Plan (other
than an event for which the 30‑day notice period is waived); (b) the existence
with respect to any ERISA Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any ERISA Plan; (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any ERISA Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any ERISA Plan or ERISA Plans or to appoint a trustee to
administer any ERISA Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any ERISA Plan or Multiemployer ERISA Plan; (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer ERISA Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer ERISA Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status within the meaning of Section 432 of the Code or Section 305 of
ERISA; (h) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(i) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (j) conditions for imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any ERISA
Plan; or (k) a determination that any ERISA Plan is in “at risk” status (within
the meaning of Section 303 of ERISA).
“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
ERISA Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loans”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted Eurodollar Rate.


12


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Eurodollar Rate” means, with respect to any Eurodollar Borrowing or Eurodollar
Loan for any Interest Period, the rate per annum rounded upwards, if necessary,
to the nearest 1/100th of 1%) appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Borrowing or Eurodollar Loan for such Interest Period shall
be the rate at which deposits in Dollars in an amount equal to $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning set forth in Article VII.
“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Financing Document, any of the following Taxes imposed on or with respect to
a Recipient:
(a)    Taxes imposed on or measured by net income (however denominated),
franchise Taxes imposed in lieu of net income taxes and branch profits Taxes or
similar Taxes, in each case, imposed by (i) the jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes;
(b)    any Taxes imposed as a result of the failure of any Recipient to furnish
any form, documentation or information required by Section 2.15(e);
(c)    in the case of a Lender, any withholding Tax that is imposed on amounts
payable to such Lender pursuant to a law in effect on the date on which such
Lender (i) becomes a party to this Agreement or (ii) subsequently designates a
new lending office except to the extent that amounts with respect to Taxes, if
any, were payable to such Lender’s assignor (in the case where such Lender is a
permitted assignee under Section 9.04) or to such Lender immediately before it
changed its lending office (in the case where such Lender designated a new
lending office); and
(d)    any withholding of Tax imposed under FATCA.


13


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Facility” has the meaning set forth in the Recitals hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of October 17, 2014 (or
any amended or successor version that is substantively comparable), any current
or future regulations or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreements entered into to implement or further the collection
of Taxes imposed pursuant to the foregoing (together with any law implementing
such agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day immediately succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day and (b) if no such rate is so published on
such immediately succeeding Business Day, the Federal Funds Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
“Fee Letter” means the Fee Letter, dated as of the date hereof, among the
Borrower and Mizuho Bank, Ltd.
“Financial Officer” means the chief financial officer, principal accounting
officer, vice president finance, treasurer or assistant treasurer of the
Borrower or individual holding a similar position.
“Financial Ratio Certificate” has the meaning set forth in Section 5.02(c).
“Financing Documents” means (a) this Agreement, (b) any Notes issued pursuant to
Section 2.07(e), (c) the Security Documents and (d) the Fee Letter. Any
reference in this Agreement or any other Financing Document to a Financing
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Financing Document as the same may be in effect
at any and all times such reference becomes operative.
“Finsub” means each special purpose bankruptcy remote Person that is a
wholly‑owned (directly or indirectly) Subsidiary of the OpCo organized solely
for the purpose of engaging in a Securitization Financing authorized by a
Securitization Statute and a Securitization Financing Order and activities
related thereto, and each is a “Finsub”.
“Fitch” means Fitch Investors Service, Inc. or its successors.
“Fund” means any investment company, limited partnership, general partnership or
other collective investment scheme or any body corporate or other entity, in
each case, the business, operations or assets of which are managed
professionally for investment purposes.


14


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States;
provided, however, that if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Financing
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
“Governmental Approvals” means all authorizations, consents, approvals, waivers,
exceptions, variances, filings, permits, orders, licenses, exemptions and
declarations of or with any Governmental Authority.
“Governmental Authority” means any nation, state, sovereign or government, any
federal, regional, state or local government or political subdivision thereof,
any central bank or other entity exercising executive, legislative, judicial,
treasury, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the Person or matters in question (including any
supra‑national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive requirement, treaty or other governmental restriction or
any similar form of decision of or determination by or any interpretation or
administration of any of the foregoing, in each case, having the force of law
by, any Governmental Authority, which is applicable to any Person, whether now
or hereafter in effect.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other monetary obligation, (iv) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or monetary obligation or (v) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in


15


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsement for
a collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Material” means, but is not limited to, any solid, liquid, gas, odor,
heat, sound, vibration, radiation or other substance or emission which is a
contaminant, pollutant, dangerous substance, toxic substance, hazardous waste,
subject waste, hazardous material or hazardous substance which is or becomes
regulated by applicable Environmental Laws or which is classified as hazardous
or toxic under applicable Environmental Laws (including gasoline, diesel fuel or
other petroleum hydrocarbons, polychlorinated biphenyls, asbestos and urea
formaldehyde foam insulation).
“Hedging Arrangements” means any agreement or arrangement with respect to any
swap, cap, collar, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.
“HoldCo Acquisition/Revolver Credit Agreement” means the Credit Agreement, dated
as of April 13, 2016, by and among the Borrower, as borrower, Mizuho Bank, Ltd.,
as administrative agent, and the lenders from time to time party thereto.
“HoldCo Acquisition Loan Facility” means the “Acquisition Loan Facility” as
defined in the HoldCo Acquisition/Revolver Credit Agreement.
“HoldCo Facilities Mandated Lead Arrangers” means each of Canadian Imperial Bank
of Commerce, New York Branch, Credit Agricole Corporate and Investment Bank,
Mizuho Bank, Ltd., Sumitomo Mitsui Banking Corporation and The Bank of Nova
Scotia, each in its capacity as joint lead arranger and joint bookrunner for the
HoldCo Loan Facilities.
“HoldCo Financing Documents” means the “Financing Documents” as defined in the
HoldCo Acquisition/Revolver Credit Agreement (or similar term in any
refinancing, replacement, refunding, renewal or extension thereof).
“HoldCo Loan Facilities” means the “Loan Facilities” as defined in the HoldCo
Acquisition/Revolver Credit Agreement.
“Immaterial Subsidiary” means any Subsidiary of the Borrower whose total assets
(excluding intercompany receivables) at the relevant time of determination have
a gross asset value of less than 5% of total assets (excluding intercompany
receivables) of the Borrower and


16


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





its Subsidiaries on a consolidated basis as set forth on the most recent
financial statements delivered pursuant to Section 5.02(a) or Section 5.02(b)
and whose total consolidated revenues (excluding intercompany sales) for the
twelve (12) months ending at the relevant time of determination are less than 5%
of total consolidated revenues (excluding intercompany sales) of the Borrower
and its Subsidiaries as set forth on the most recent financial statements
delivered pursuant to Section 5.02(a) or Section 5.02(b); provided that at no
time shall all Immaterial Subsidiaries so designated pursuant to this definition
have in the aggregate (x) total assets (excluding intercompany receivables) at
the relevant time of determination having a gross asset value in excess of 5% of
total assets (excluding intercompany receivables) of the Borrower and its
Subsidiaries on a consolidated basis as set forth on the most recent financial
statements delivered pursuant to Section 5.02(a) or Section 5.02(b), or
(y) total consolidated revenues (excluding intercompany sales) for the
twelve (12) months ending at the relevant time of determination in excess of 5%
of total consolidated revenues (excluding intercompany sales) of the Borrower
and its Subsidiaries on a consolidated basis as set forth on the most recent
financial statements delivered pursuant to Section 5.02(a) or Section 5.02(b).
“Incentive Plan Equity Interests” has the meaning set forth in the definition of
“Change in Control”.
“Increasing Lender” has the meaning set forth in Section 2.20(b).
“Incremental Loans” has the meaning set forth in Section 2.20(a).
“Incremental Term Facilities” has the meaning set forth in Section 2.20(a).
“Incremental Term Facility Amendment” has the meaning set forth in
Section 2.20(d).
“Indebtedness” of any Person means:
(a)    all indebtedness of such Person for borrowed money,
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments,
(c)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables not overdue for more than
180 days) that in accordance with GAAP would be included as a liability on the
balance sheet of such Person,
(d)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(e)    any Capital Lease obligations (and the amount of these obligations shall
be the amount so capitalized),
(f)    all obligations, contingent or otherwise, of such Person under
acceptances issued or created for the account of such Person,


17


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(g)    all unconditional obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests,
(h)    all net obligations of such Person pursuant to hedging transactions,
(i)    all Guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (h) above, and
(j)    all Indebtedness of the type referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Financing Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, substantially in the form
of Exhibit B‑2 or in such other form as the Administrative Agent and Borrower
may agree.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the
last day of each March, June, September and December and the Maturity Date, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three,
six or, if agreed to by all Lenders, twelve months thereafter, as the Borrower
may elect; provided that:
(a)    if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b)    any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period;


18


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(c)    any Interest Period with respect to a Loan that would otherwise extend
beyond the Maturity Date will end on the Maturity Date; and
(d)    subject to clause (a) above, the initial Interest Period selected by the
Borrower for any Eurodollar Borrowing may, if so specified in the related
Borrowing Request for such Eurodollar Borrowing, be an irregular Interest Period
ending on the final day of any calendar month that is not less than three
Business Days after, and not more than three months after, the date of such
Eurodollar Borrowing.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Borrowing, thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Lien” means any mortgage, pledge, hypothecation, assignment, mandatory deposit
arrangement, encumbrance, lien (statutory or other) or other security interest,
any conditional sale or other title retention agreement, or any financing lease
having substantially the same effect as any of the foregoing, and the filing of
any financing statement or similar instrument under the UCC or comparable
Governmental Rule.
“Loan Obligations” means, as at any date, the sum, computed without duplication,
of (a) the aggregate outstanding principal amount of the Loans plus all accrued
interest (whether arising or incurred before or after any bankruptcy of the
Borrower) and fees on such amount or commitments relating thereto or with
respect to the Facility, plus (b) any amounts (including, without limitation,
insurance, insurance premiums, licensing fees, recording and filing fees, and
Taxes) the Administrative Agent or the Lenders expend on behalf of the Borrower
in accordance with the Financing Documents because the Borrower fails to make
any such payment when required under the terms of any Financing Document, plus
(c) all amounts required to be paid by the Borrower to the Lenders and the
Administrative Agent under an indemnification, cost reimbursement or similar
provision.


19


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Loans” means the term loans made by the Lenders to Borrower pursuant to this
Agreement. Each Loan shall be either a Base Rate Loan or a Eurodollar Loan.
“Macquarie” means, collectively, Macquarie Infrastructure Partners Inc. and its
Affiliates, and funds, separate managed accounts or similar investment vehicles
managed by it or its Affiliates.
“Manager” means, with respect to any Fund, any general partner, trustee,
responsible entity, nominee, manager, or other entity performing a similar
function with respect to such Fund.
“Mandated Lead Arrangers” means each of Mizuho Bank, Ltd., Canadian Imperial
Bank of Commerce, New York Branch, JPMorgan Chase Bank, N.A., Regions Bank,
Sumitomo Mitsui Banking Corporation, The Bank of Nova Scotia and Wells Fargo
Bank, N.A., each in its capacity as joint lead arranger and joint bookrunner.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower, (b) the validity or
enforceability of the Financing Documents, (c) the ability of the Borrower to
perform any of its obligations under the Financing Documents, or (d) the rights
or remedies of the Administrative Agent or any Lender under the Financing
Documents.
“Material Debt Financing Document” means any credit agreement, purchase
agreement, indenture, note or similar contract or instrument providing for, or
evidencing, the issuance or incurrence of any Indebtedness for borrowed money in
an aggregate principal amount of at least $50,000,000.
“Material Subsidiary” means any Subsidiary of the Borrower, other than
Immaterial Subsidiaries.
“Maturity Date” means June 28, 2021.
“Merger Agreement” means that certain Agreement and Plan of Merger, by and among
Cleco MergerSub Inc., a Louisiana corporation (“MergerSub”), Cleco Partners L.P.
(f/k/a Como 1 L.P.) and Cleco Corp., whereby MergerSub merged with and into
Cleco Corp. on April 13, 2016, with Cleco Corp. as the surviving corporation.
“Moody’s” means Moody’s Investors Service, Inc. or its successors.
“Multiemployer ERISA Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.


20


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Net Cash Insurance Proceeds” means, with respect to any Casualty Event of any
Borrower Group Member, the gross cash proceeds of casualty insurance and
casualty awards actually received by such Borrower Group Member in respect
thereof; provided, that, Net Cash Insurance Proceeds shall be net of: (a) the
amount of any legal, advisory, title, transfer and recording tax expenses,
commissions and other fees and expenses paid by the Borrower or the applicable
Subsidiary in connection with such Casualty Event, (b) any federal, state and
local income or other taxes estimated to be payable as a result of such Casualty
Event (but only to the extent that such estimated taxes are in fact paid to the
relevant federal, state or local Governmental Authority; provided that at the
time such taxes are paid, an amount equal to the amount, if any, by which such
estimated taxes exceed the amount of taxes actually paid shall constitute “Net
Cash Insurance Proceeds” for all purposes hereunder), (c) any repayments made or
to be made by the Borrower or the applicable Subsidiary of Indebtedness to the
extent that the terms of such other Indebtedness require that such Indebtedness
to be repaid, (d) any reserve for adjustment in respect of any liabilities
(other than taxes deducted pursuant to clause (b) above) associated with such
Casualty Event retained by any Borrower Group Member after such Casualty Event,
including related to environmental matters or with respect to any
indemnification obligations associated with such Casualty Event, and it being
understood that “Net Cash Insurance Proceeds” shall include the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (d), and (e) if
the applicable cash payments are in the first instance received by a Subsidiary
that is not a wholly‑owned Subsidiary, the related Net Cash Insurance Proceeds
shall be net of the proportionate share of the common Equity Interests of such
Subsidiary (and of any intermediate Subsidiary) owned by Persons that are not
wholly‑owned Subsidiaries of the Borrower.
“Net Cash Proceeds” means with respect to any Disposition by any Borrower Group
Member or any issuance of Indebtedness by any Borrower Group Member, the gross
proceeds of all cash actually received by such Borrower Group Member in
connection with such Disposition or issuance; provided that (a) Net Cash
Proceeds shall be net of: (i) the amount of any legal, advisory, title, transfer
and recording tax expenses, commissions and other fees and expenses paid by the
Borrower or the applicable Subsidiary in connection with such transaction and
(ii) any federal, state and local income or other taxes estimated to be payable
as a result of such transaction (but only to the extent that such estimated
taxes are in fact paid to the relevant federal, state or local Governmental
Authority; provided that at the time such taxes are paid, an amount equal to the
amount, if any, by which such estimated taxes exceed the amount of taxes
actually paid shall constitute “Net Cash Proceeds” for all purposes hereunder),
(b) with respect to any Disposition, Net Cash Proceeds shall be net of any
repayments made or to be made by the relevant Borrower Group Member of
Indebtedness to the extent that the terms of such other Indebtedness require
that such Indebtedness be repaid, (c) for all Dispositions, Net Cash Proceeds
shall be net of any earn out, indemnity or other similar obligations owed by the
relevant Borrower Group Member in connection with the acquisition thereof,
(d) Net Cash Proceeds shall be net of any reserve for adjustment in respect of
(i) the sale price of such asset or assets established in accordance with GAAP
and (ii) any liabilities (other than taxes deducted pursuant to
clause (a)(ii) above) associated with such asset or assets and retained by any
Borrower Group Member after such sale or other disposition thereof, including
pension and other postemployment benefit liabilities and liabilities related to
environmental matters or with respect


21


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





to any indemnification obligations associated with such transaction, and it
being understood that “Net Cash Proceeds” shall include (A) any cash or Cash
Equivalents received upon the Disposition of any non‑cash consideration by any
Borrower Group Member in any such Disposition and (B) upon the reversal (without
the satisfaction of any applicable liabilities in cash in a corresponding
amount) of any reserve described in this clause (d), and (e) if the applicable
cash payments are in the first instance received by a Subsidiary that is not a
wholly‑owned Subsidiary, the related Net Cash Proceeds shall be net of the
proportionate share of the common Equity Interests of such Subsidiary (and of
any intermediate Subsidiary) owned by Persons that are not wholly‑owned
Subsidiaries of the Borrower.
“Non‑U.S. Recipient” means a Recipient that is not a U.S. Person.
“Note” means a promissory note in the form of Exhibit F.
“Offer Date” has the meaning set forth in Section 2.09(f).
“Offer Notice” has the meaning set forth in Section 2.09(f).
“Offer Procedures” has the meaning set forth in Section 2.09(f).
“Offer Proceeds” means the Casualty Event Offer Amount, the Remaining Portion,
the Disposition Offer Proceeds or the Available Disposition Offer Proceeds, as
the context may require.
“OpCo” means Cleco Power LLC, a Louisiana limited liability company.
“OpCo Credit Agreement” means the Credit Agreement, dated as of April 13, 2016,
by and among OpCo (as assignee of Cleco MergerSub Inc.), as borrower, Mizuho
Bank, Ltd., as administrative agent, and the lenders from time to time party
thereto.
“OpCo Financing Documents” means the “Financing Documents” as defined in the
OpCo Credit Agreement (or similar term in any refinancing, replacement,
refunding, renewal or extension thereof).
“OpCo Loan Facility” means the “Revolving Credit Facility” as defined in the
OpCo Credit Agreement and any refinancing, replacement, refunding, renewal or
extension thereof.
“OpCo Mortgage” means the indenture of mortgage, dated as of July 1, 1950, made
by OpCo to Bank One Trust Company, NA, as Trustee thereunder, as amended,
supplemented, amended and restated, refinanced or replaced from time to time.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient negotiating, executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Financing
Document or receiving or perfecting a security interest under any Financing
Document).


22


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, or any other excise or property Taxes, charges,
levies or similar Taxes arising from any payment made under any Financing
Document or any related credit document from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Financing Document or from the receipt or perfection of a security interest
under, or otherwise with respect to any Financing Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than as assignment made pursuant to Section 2.17).
“Pari Passu Intercreditor Agreement” means that certain Collateral Agency and
Intercreditor Agreement dated as of April 13, 2016, by and among the Borrower,
the Collateral Agent, Mizuho Bank, Ltd., as administrative agent under the
HoldCo Acquisition/Revolver Credit Agreement, and the other agents, trustees or
other Persons from time to time party thereto, including, as of the Effective
Date, the Administrative Agent.
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to any or all of its functions, established pursuant to Subtitle A of Title IV
at ERISA.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of the Borrower of (a) all or substantially all the assets of, or
(b) all or substantially all the Equity Interests in, a Person or division or
line of business of a Person, if:
(a)    at the time of signing the definitive acquisition agreement with respect
thereto and immediately after giving effect thereto, no Default or Event of
Default has occurred and is continuing or would arise after giving effect
thereto,
(b)    such Person or division or line of business is engaged in the same or a
similar line of business as the Borrower or business reasonably related,
ancillary or synergistic thereto (including but not limited to other regulated
utility businesses),
(c)    at the time of signing the definitive acquisition agreement, the Borrower
is in compliance on a Pro Forma Basis with the financial covenant in
Section 5.12(a) as of the most recently ended Test Period, determined as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of such relevant
Test Period, and
(d)    in the case of an acquisition or merger involving the Borrower, the
Borrower is the surviving entity of such acquisition or merger.
“Permitted Contest Conditions” means a contest, pursued in good faith,
challenging the enforceability, validity, interpretation, amount or application
of any Governmental Rule, any Taxes, assessment, fee, government charge or levy
or any Lien or other claim or payment of any


23


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





nature or other matter (legal, contractual or other) by appropriate proceedings
timely instituted if (a) the Borrower or the applicable Subsidiary diligently
pursues such contest, (b) the Borrower or the applicable Subsidiary establishes
adequate reserves with respect to the contested claim to the extent required by
GAAP and (c) such contest would not reasonably be expected to result in a breach
of Section 6.04 or an Event of Default under clause (i) in Article VII or any
criminal or unindemnified civil liability (in the case of any such civil
liability, otherwise required to be indemnified by the Borrower under the
Financing Documents), being incurred by the Administrative Agent or any of the
Lenders.
“Permitted Debt” has the meaning set forth in Section 6.03.
“Permitted Investments” has the meaning set forth in Section 6.05.
“Permitted Liens” means:
(a)    Liens that secure any Permitted Debt (including such Indebtedness
permitted pursuant to Section 6.03(q) and Refinancing Senior Debt) so long as
the Loan Obligations are secured on a pari passu basis;
(b)    Liens that secure any Permitted Debt of OpCo or any other Subsidiary of
Borrower so long as (a) the Loan Obligations (as such term is defined in the
OpCo Credit Agreement or any similar term in any refinancing, replacement,
refunding, renewal or extension thereof) are secured on a pari passu basis or
(b) such Liens are otherwise permitted under the OpCo Financing Documents or any
refinancing, replacement, refunding, renewal or extension thereof, in each case,
at the time of incurrence thereof;
(c)    Liens, deposits or pledges incurred or created by OpCo or its
subsidiaries in the ordinary course of business or under applicable Governmental
Rules in connection with or to secure the performance of bids, tenders,
contracts, leases, statutory obligations, surety bonds or appeal bonds;
(d)    mechanics’, materialmen’s, workers’, repairmens’, employees’,
warehousemen’s, carriers’ or other like Liens arising in the ordinary course of
business or under Governmental Rules securing obligations which are not yet due,
or which are adequately bonded and which are being contested pursuant to the
Permitted Contest Conditions;
(e)    Liens for Taxes, assessments or governmental charges, which are not yet
due or which are being contested pursuant to the Permitted Contest Conditions;
(f)    Liens arising out of judgments or awards fully covered by insurance or
with respect to which an appeal or proceeding for review is being prosecuted
pursuant to the Permitted Contest Conditions;
(g)    easements, rights‑of‑way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property of
OpCo or its subsidiaries which, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of any Borrower Group
Member;


24


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(h)    Liens arising in the ordinary course of business from netting services,
overdraft protection, banking services obligations and otherwise in connection
with deposit, securities and commodities accounts;
(i)    Liens securing judgments that do not constitute an Event of Default under
clause (i) of Article VII;
(j)    Liens for purchase money security interests or Capital Lease obligations
which are secured solely by the assets acquired securing Indebtedness permitted
under Section 6.03(d);
(k)    zoning, building and other generally applicable land use restrictions,
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower;
(l)    Liens that have been placed by a third party on the fee title of leased
real property or property over which the Borrower has easement rights, and
subordination or similar agreements relating thereto;
(m)    Liens created or incurred by OpCo and its subsidiaries securing
obligations arising under natural gas purchase agreements, natural gas
transportation and storage agreements, and Hedging Arrangements permitted under
Section 6.12;
(n)    Liens securing other obligations in an aggregate amount not exceeding
$100,000,000 at any time outstanding;
(o)    Liens created or incurred by OpCo and its subsidiaries securing any
Permitted Receivables Financing;
(p)    Liens on the assets of OpCo and its Subsidiaries under the OpCo Financing
Documents to secure the Liens under the OpCo Financing Documents;
(q)    Liens on (i) Permitted Refinancing Indebtedness permitted under the
definition thereof, and (ii) Permitted Refinancing Indebtedness (as defined in
the OpCo Credit Agreement) permitted under the OpCo Financing Documents;
(r)    the Collateral securing the Loan Obligations;
(s)    Liens on any cash collateral for letters of credit issued or permitted
under the HoldCo Acquisition/Revolver Credit Agreement;
(t)    Liens created or incurred by OpCo and its subsidiaries in favor of
Governmental Authorities encumbering assets acquired in connection with a
government grant program, and the right reserved to, or vested in, any
Governmental Authority by the terms of any right, power, franchise, grant,
license, or permit, or by any provision of law, to purchase, condemn, recapture
or designate a purchaser of any property;
(u)    agreements for an obligation (other than repayment of borrowed money)
relating to the joint or common ownership, operation, and use of property,
including Liens under joint


25


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





venture or similar agreements securing obligations incurred in the conduct of
operations or consisting of a purchase option, call or right of first refusal
with respect to the Equity Interests in such jointly owned Person or assets;
(v)    Liens on any Acquired Assets in existence on or prior to the Effective
Date;
(w)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries, or existing on any property
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary or that is merged with or into or
consolidated with the Borrower or any Subsidiary prior to such merger or
consolidation, provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary or such
merger, as the case may be, (ii) such Lien shall not apply to any other property
or asset of the Borrower or any of the Subsidiaries, and (iii) such Lien shall
secure only those obligations and liabilities that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary of the Borrower or
such merger, as the case may be, and any extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding amount thereof;
(x)    Liens (including precautionary Liens in connection with Capital Leases)
on fixed or capital assets and other property (including any natural gas, oil or
other mineral assets, pollution control facilities, electrical generating
plants, equipment and machinery, and related accounts, financial assets,
contracts and general intangibles) acquired, constructed, explored, drilled,
developed, improved, repaired or serviced (including in connection with the
financing of working capital and ongoing maintenance) by the Borrower or any
Subsidiary, provided that (i) such security interests and the obligations and
liabilities secured thereby are incurred prior to or within two hundred seventy
(270) days after the acquisition of the relevant asset or the completion of the
relevant construction, exploration, drilling, development, improvement, repair
or servicing (including the relevant financing of working capital and ongoing
maintenance), or within two hundred seventy (270) days after the extension,
renewal, refinancing or replacement of the obligations and liabilities secured
thereby, as the case may be, (ii) the obligations and liabilities secured
thereby do not exceed the cost of acquiring, constructing, exploring, drilling,
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets, and
(iii) such security interests shall not apply to any other property beyond the
relevant property set forth in this subsection (x) (and in the case of
construction or improvement, any theretofore unimproved real property on which
the property so constructed or the improvement is located) and subsection (y),
as applicable, of the Borrower or any Subsidiary, and (iv) recourse for such
obligations and liabilities under any financing secured under this
subsection (x) shall be limited to the property subject to Liens permitted under
this subsection (x) and subsection (y) and (A) in the case of any financing of
the OpCo, to the OpCo and (B) in the case of any other financing, to a special
purpose, bankruptcy‑remove Person described in subsection (y);
(y)    Liens on any Equity Interest owned or otherwise held by or on behalf of
the Borrower or any Subsidiary in any Person created in connection with any
project financing;
(z)    Liens on assets of OpCo securing the payment of Indebtedness of OpCo to a
state of the United States or any political subdivision thereof issued in a
transaction in which such


26


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





state or political subdivision issued industrial revenue bonds or other
obligations, the interest on which is excludable from gross income by the
holders thereof pursuant to the provisions of the Code, as in effect at the time
of the issuance of such obligations, and Indebtedness to the issuer of a letter
of credit, bond insurance or guaranty to support any such obligations to the
extent OpCo is required to reimburse such issuer for drawings under such letter
of credit, bond insurance or guaranty with respect to the principal of or
interest on such obligations, including Liens arising pursuant to a pledge of
OpCo’s mortgage bonds issued under the OpCo Mortgage; provided that such pledged
bonds shall not exceed an aggregate principal amount of $125,000,000 at any
time;
(aa)    Liens created for the sole purpose of extending, renewing or replacing
in whole or in part Indebtedness secured by any lien, mortgage or security
interest referred to in this definition of “Permitted Liens”; provided, however,
that the principal amount of Indebtedness secured thereby shall not exceed the
principal amount of Indebtedness so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement, as the
case may be, shall be limited to all or a part of the property or Indebtedness
that secured the lien or mortgage so extended, renewed or replaced (and any
improvements on such property);
(bb)    Liens created by any Finsub for any Securitization Financing pursuant to
any order of the applicable regulatory Governmental Authority (such as the
Louisiana Public Service Commission) which allows for a securitization financing
by the OpCo and/or a Finsub authorized by a Securitization Statute (any such
order, a “Securitization Financing Order”);
(cc)    Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;
(dd)    Liens created to secure Debt of any subsidiary to OpCo or to any of
OpCo’s other subsidiaries;
(ee)    the Lien evidenced by the OpCo Mortgage as renewed or replaced from time
to time; provided, however, that such Lien shall not extend to or over any
property of a character not subject on the Effective Date to the Lien granted
under the OpCo Mortgage; or
(ff)    “permitted liens” as defined under Section 1.04 of the OpCo Mortgage, as
in effect on the Effective Date, other than “funded liens” described in
clause (ix) of said Section 1.04, and other Liens not otherwise prohibited by
Section 5.05 of the OpCo Mortgage, as in effect on the Effective Date, and in
the event the OpCo Mortgage is terminated, Liens of the same type and nature as
the foregoing Liens referred to in this clause (ff), provided, that the amounts
secured by such other Liens shall not exceed the amounts that may be secured by
such foregoing Liens as of the last day on which the OpCo Mortgage was in
effect.
“Permitted Receivables Facility Assets” means (a) receivables (whether now
existing or arising in the future) of OpCo and its subsidiaries which are
transferred or pledged to a Receivables Entity pursuant to a Permitted
Receivables Financing and any related Permitted Receivables Related Assets which
are also so transferred or pledged to such Receivables Entity


27


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





and all proceeds thereof and (b) loans to the Borrower and its Subsidiaries
secured by receivables (whether now existing or arising in the future) and any
Permitted Receivables Related Assets of OpCo and its Subsidiaries which are made
pursuant to a Permitted Receivables Financing.
“Permitted Receivables Financing” means any receivables facility providing for
the sale or pledge by OpCo and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and such Receivables Sellers) to a Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third‑party
investors (with the Receivables Entity permitted to issue investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the Receivables Entity to purchase the Permitted Receivables Facility
Assets from OpCo and/or the respective Receivables Sellers.
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to receivables and any collections or proceeds of
any of the foregoing.
“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group Member issued in exchange for, or the Net Cash Proceeds of which are used
to refund, refinance, replace, defease or discharge, other Indebtedness of such
Person; provided that:
(a)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on such Indebtedness
and the amount of all reasonable out‑of‑pocket expenses and premiums,
underwriting, issuance, commitment, syndication and other similar fees, costs
and expenses reasonably incurred in connection therewith);
(b)    such Permitted Refinancing Indebtedness has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(c)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loan
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loan Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; provided that a certificate
of an Authorized Officer of the Borrower is delivered to the Administrative
Agent at least five (5) Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies


28


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





the Borrower within such period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees);
(d)    the direct or any contingent obligor with respect to such Permitted
Refinancing Indebtedness is not changed from the direct or contingent obligor on
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(e)    the Permitted Refinancing Indebtedness is not secured by any collateral
not granted to the holders of the Indebtedness being financed, renewed,
replaced, defeased or refunded;
(f)    such Permitted Refinancing Indebtedness shall have terms which shall be
no more restrictive taken as a whole, and shall not, taken as a whole, be
materially less favorable, in any respect on the Borrower or its Subsidiaries
than the provisions of the Indebtedness being refinanced, renewed, replaced,
defeased or refunded; provided, however, that the foregoing requirements shall
not apply to pricing terms in respect of any Indebtedness being so refinanced,
renewed, replaced, defeased or refunded so long as such pricing is consistent
with then prevailing market pricing; and
(g)    no Default or Event of Default shall have occurred and be continuing at
the time of the incurrence of such Permitted Refinancing Indebtedness, or would
occur as a result of the incurrence of such Permitted Refinancing Indebtedness.
“Permitted Subordinated Debt” means any unsecured subordinated Indebtedness
incurred by Borrower or OpCo; provided that, all such Indebtedness shall
(a) have a maturity date not earlier than six (6) months after the Maturity
Date, (b) be fully subordinated in right of payment and liquidation to the prior
payment in full of the Facility (in the case of the Borrower) and the OpCo Loan
Facility (in the case of OpCo) in accordance with the terms set forth on
Exhibit J hereto, and (c) in the case of any such Indebtedness owing by OpCo, be
owed to the Borrower.
“Person” means any individual, corporation, limited liability company, company,
voluntary association, partnership, joint venture, trust, or other enterprises
or unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).
“Plan” means any employee pension benefit plan (other than a Multiemployer ERISA
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Agreement” means the Pledge Agreement, dated as of April 13, 2016, by
the Borrower, as pledgor, in favor of the Collateral Agent (as amended,
restated, supplemented or otherwise modified from time to time).
“Pledged Debt” means the Indebtedness subject to, and with respect to which a
Lien is purported to be created under, the Pledge Agreement.


29


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Pledged Equity” means the Equity Interests subject to, and with respect to
which a Lien is purported to be created under, the Pledge Agreement.
“Prepayment Portion” means (a) the aggregate amount of the Net Cash Proceeds
received with respect to a Casualty Event, Disposition or issuance of
Refinancing Senior Debt, as the case may be, times (b) a fraction, the numerator
of which is the aggregate principal amount of Loans outstanding on the date of
prepayment or the date of the offer to make a prepayment under Section 2.09 and
the denominator of which is the aggregate amount of Debt of the Borrower
outstanding on the date of prepayment or the date of the offer to make a
prepayment under Section 2.09 that is required to be similarly prepaid.
“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal Eastern Edition as the “prime rate” for such day, and if the Wall Street
Journal Eastern Edition does not publish such rate on such day, then such rate
as most recently published prior to such day, or if for any reason such rate is
no longer published or available, the rate publicly announced from time to time
by the Administrative Agent (or any Lender (which agrees in writing to have its
rates so used) selected by the Administrative Agent) as its prime rate.
“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the most
recently ended Test Period and otherwise in accordance with Section 1.04(b)
herein.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.
“Proportional Share” means, with respect to any Lender and any offer in
accordance with Section 2.09(f), a fraction, (a) the numerator of which is the
outstanding principal amount of Loans held by such Lender as of the date of
determination and (b) the denominator of which is the principal amount of all
outstanding Loans held by all Lenders as of such date of determination.
“Quarter End Date” means March 31, June 30, September 30 and December 31 of
each year.
“Qualified Eligible Assignee” means any Person that (immediately prior to giving
effect to the relevant assignment under this Agreement) is (a) a Lender or
(b) an Affiliate or an Approved Fund of a Lender.
“Qualifying IPO” shall mean the issuance by the Borrower or any other direct or
indirect parent of the Borrower of its common stock in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S‑8) pursuant to an effective registration statement filed
with the Securities and Exchange Commission (or any Governmental Authority
succeeding to any of its principal functions) in accordance with the Securities
Act of 1933 (whether alone or in connection with a secondary public offering).


30


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Rating Agency” means any of S&P, Moody’s or Fitch or any similar entity or any
of their respective successors.
“Receivables Entity” means a wholly‑owned direct or indirect Subsidiary of the
Borrower which engages in no activities other than in connection with the
financing of accounts receivable of Receivables Sellers and which is designated
(as provided below) as the “Receivables Entity”
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding Guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,
(b)    with which neither the Borrower nor any of its Subsidiaries has any
contract, agreement, arrangement or understanding (other than pursuant to
documents relating to the relevant Permitted Receivables Financing (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from persons that are not Affiliates of the Borrower, and
(c)    to which neither the Borrower nor any other Subsidiary of the Borrower
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Borrower certifying that,
to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions. For the
avoidance of doubt, the representations, warranties, covenants and events of
default contained in the Financing Documents shall not apply to any Receivables
Entity.
“Receivables Seller” means OpCo and any direct or indirect subsidiary of OpCo
that are from time to time party to a Permitted Receivables Financing.
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender (and, in the case of a Lender that is classified as a partnership for
U.S. federal tax purposes, a Person treated as the beneficial owner thereof for
U.S. federal tax purposes).
“Refinancing Senior Debt” means any Indebtedness of the Borrower designated by
the Borrower as “Refinancing Senior Debt” issued in exchange for, or the Net
Cash Proceeds of which are used to refund, refinance, replace, defease or
discharge, other Indebtedness of the Borrower; provided that:
(a)    the Net Cash Proceeds of such Refinancing Senior Debt shall be used to
prepay the Loans, in whole or in part, in accordance with Section 2.09(b)
herein;


31


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(b)    the Net Cash Proceeds of such Refinancing Senior Debt shall not exceed an
amount equal to the aggregate principal amount of such Loans so repaid (or to be
repaid) in accordance with Section 2.09(b) plus any amounts of Loans so prepaid
pursuant to Section 2.09(b) prior to the relevant time of determination;
(c)    to the extent applicable, such Refinancing Senior Debt shall have a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of the then‑outstanding principal amount of the Loans;
(d)    such Refinancing Senior Debt shall not benefit from any Liens, unless the
benefits of any such other Liens have been granted to the Lenders on a pari
passu basis with the lenders or providers of such Refinancing Senior Debt
pursuant to the Pari Passu Intercreditor Agreement or otherwise reasonably
satisfactory to the Required Lenders; and
(e)    no Default or Event of Default shall have occurred and be continuing at
the time of the issuance of such Refinancing Senior Debt, or would occur as a
result of the issuance of such Refinancing Senior Debt.
“Register” has the meaning set forth in Section 9.04(b).
“Reinvestment Deadline” has the meaning set forth in Section 2.09(e).
“Reinvestment Rights” has the meaning set forth in Section 2.09(e).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, attorneys‑in‑fact,
and advisors of such Person.
“Releases” means with respect to any Hazardous Material, any release, spill,
emission, emanation, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration of such Hazardous Material into the indoor or
outdoor environment, including, without limitation, the movement of such
Hazardous Material through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.
“Remaining Portion” has the meaning set forth in Section 2.09(a).
“Removal Effective Date” has the meaning set forth in Section 8.06(b).
“Replacement Deadline” has the meaning set forth in Section 2.09(a).
“Replacement Rights” has the meaning set forth in Section 2.09(a).
“Required Lenders” means, at any time, Lenders holding outstanding Loans
representing more than 50% of the principal amount of all Loans outstanding at
such time.
“Resignation Effective Date” has the meaning set forth in Section 8.06(a).
“Restricted Party” means any Person listed (a) in the Exhibit to Executive Order
No. 13224 of September 23, 2001 ‑ Blocking Property and Prohibiting Transactions
With


32


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Persons Who Commit, Threaten To Commit, or Support Terrorism; (b) on the
“Specially Designated Nationals and Blocked persons” list maintained by the
OFAC; (c) in any sanctions-related list of designated Persons maintained by OFAC
or the U.S. Department of State or any country, region or territory which is
itself the subject or target of any economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time pursuant to
Anti-Terrorism Laws, (d) in any successor list to either of the foregoing; or
(e) any Person operating, organized or resident in or owned or controlled by any
such Person or Persons described in the foregoing clauses (at the time of this
Agreement, the parties hereto acknowledge that Restricted Parties include
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“S&P” means Standard & Poor’s Rating Services or its successors.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person, contemporaneously with the lease of such
property or asset by the seller thereof as lessee.
“Secured Obligations” has the meaning assigned thereto in the Pari Passu
Intercreditor Agreement.
“Secured Parties” means, collectively, the Agents, the Lenders and each co‑agent
or sub‑agent appointed by the Administrative Agent from time to time pursuant to
this Agreement.
“Securitization Financing” means an issuance of any bonds, other evidence of
indebtedness or certificates of participation or beneficial interests that, in
compliance with Internal Revenue Service Revenue Procedure 2005‑62, is
(a) issued by a Finsub and (b) secured by the intangible property right to
collect charges for the recovery of specified costs and such other assets, if
any, of a Finsub.
“Securitization Financing Order” has the meaning specified in clause (bb) of the
definition of “Permitted Liens”.
“Securitization Statute” means any Law, including the Louisiana Electric Utility
Storm Recovery Securitization Act and the Louisiana Electric Utility Investment
Recovery Securitization Act, that (a) is enacted to facilitate the recovery of
certain specified costs incurred by OpCo; (b) authorizes OpCo to apply for, and
authorizes the applicable regulatory Governmental Authority to issue, a
financing order determining the amount of specified costs OpCo will be allowed
to recover; (c) provides that pursuant to the financing order, OpCo acquires an
intangible property right to charge, collect, and receive amounts necessary to
provide for the full recovery of the specified costs determined to be
recoverable, and assures that the charges are non‑bypassable; (d) guarantees
that the applicable regulatory Governmental Authority will not rescind or amend
the financing order, revise the amount of specified costs, or in any way reduce
or impair the value of the intangible property right, except as may be
contemplated by periodic adjustments authorized by such legislation;
(e) provides procedures assuring that the sale of the intangible property right
from OpCo to any special purpose bankruptcy remote Person that is a wholly owned
(directly or indirectly) Subsidiary of OpCo organized solely for the purpose of
engaging in any securitization financing pursuant to any order of the applicable
regulatory Governmental Authority will be perfected under applicable


33


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





law as an absolute transfer of OpCo’s right, title, and interest in the
property, and (f) authorizes the securitization of the intangible property right
to recover the fixed amount of specified costs through the issuance of bonds,
other evidences of Indebtedness, or certificates of participation or beneficial
interest that are issued pursuant to an indenture, contract or other agreement
of the OpCo or a such special bankruptcy remote Person.
“Security Documents” means, collectively, the Pari Passu Intercreditor
Agreement, the Pledge Agreement and, to the extent required by Section 6.03(o)
or Section 6.03(q) or otherwise agreed to in writing by the Borrower in its sole
discretion, any other security agreements, pledge agreements or other similar
agreements delivered to the Collateral Agent for the benefit of the Secured
Parties that create or purport to create a Lien in favor of the Collateral Agent
for the benefit of the Secured Parties.
“Senior Debt Rating” means at any date, the credit rating identified by S&P or
Moody’s as the credit rating which (a) it has assigned to long term secured
senior debt of the Borrower or (b) it would assign to long term secured senior
debt of the Borrower were the Borrower to issue or have outstanding any long
term secured senior debt on such date.
“Senior Notes” means each of (a) the $535,000,000 3.743% Senior Secured Notes
due 2026 issued by the Borrower on May 17, 2016, (b) the $350,000,000 4.973%
Senior Secured Notes due 2046 issued by the Borrower on May 17, 2016 and (c) the
$165,000,000 3.25% Senior Secured Notes due 2023 issued by the Borrower on May
24, 2016, in each case, pursuant to the Indenture, dated as of May 17, 2016, by
and between the Borrower and Wells Fargo Bank, N.A., as trustee, as supplemented
from time to time.
“Solvent” means, when used with respect to any Person, as of any date of
determination, that (a) such Person is able to pay all of its liabilities as
such liabilities become due, (b) the sum of the debt (including contingent
liabilities) of such Person and its subsidiaries, on a consolidated basis, does
not exceed the fair value of the present assets of such Person and its
subsidiaries, on a consolidated basis, and (c) the capital of such Person and
its subsidiaries, on a consolidated basis, is not unreasonably small in relation
to their business, taken as a whole, as contemplated on such date of
determination (provided that, as used in this definition, the amount of any
contingent liability shall be the amount that, in light of all of the facts and
circumstances existing as of such date of determination, represents the amount
that can reasonably be expected as of that date to become due and payable as an
actual or matured liability (and for avoidance of doubt, excluding any
liabilities treated as pass‑through costs under the applicable regulatory
regime), as determined reasonably and in good faith by such Person).
“Sponsors” means, collectively, MIP Cleco Partners L.P. (f/k/a Como B L.P.),
bcIMC Como Investment Limited Partnership and John Hancock Life Insurance
Company (U.S.A.), and each of their respective Affiliates.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with a Permitted Receivables Financing which are
reasonably customary in accounts receivable financing transactions.


34


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated in right to the Secured
Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to
tax, penalties or similar liability with respect thereto.
“Test Period” means, as of any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 5.02(a) or 5.02(b). Any financial ratio or
compliance with any covenant in respect of any Test Period shall be determined
on the date on which the financial statements pursuant to Section 5.02(a) or
Section 5.02(b) have been, or should have been, delivered for the applicable
fiscal period ending on such Quarter End Date.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of the Loans and
the use of the proceeds thereof.
“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
“United States” and “U.S.” mean the United States of America.
“Unliquidated Obligations” means, at any time, any Loan Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Loan Obligation that is: (a) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (b) any other obligation
(including any guarantee) that is contingent in nature at such time; or (c) an
obligation to provide collateral to secure any of the foregoing types of
obligations.


35


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Tax Code.
“U.S. Tax Certificate” has the meaning set forth in Section 2.15(f)(ii)(D).
“Withdrawal Liability” means liability to a Multiemployer ERISA Plan as a result
of a complete or partial withdrawal from such Multiemployer ERISA Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules, Recitals, paragraphs, clauses, Appendices
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement (and Articles, Sections, etc. shall be deemed to be
incorporated by reference into this Agreement), (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (g) all actions by specified officers
of a Person shall be deemed to be taken by such


36


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





specified officer solely in such specified officer’s capacity as such officer,
(h) all calculations are to be made without duplication unless otherwise
specified, (i) references to “days” means calendar days unless the term
“Business Days” is used, and (j) references to a time of day means such time in
New York, New York unless otherwise specified.
SECTION 1.04    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose) (including, without limitation, any change in
GAAP resulting in any operating lease being reclassified as a capital lease),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825‑10‑25 (previously referred to as Statement of
Financial Accounting Standards (“ASC”) 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under ASC
470‑20‑15 (previously referred to as Financial Accounting Standards Board Staff
Position APB 14‑1) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof.
(b)    All computations on a Pro Forma Basis with respect to any period shall be
made giving effect to any acquisition, investment or disposition, or issuance,
incurrence or assumption of or amendment to Indebtedness, or other transaction
that occurred after the first day of such period, in each case, as if such
acquisition, investment or disposition, or issuance, incurrence or assumption of
or amendment to Indebtedness, or other transaction had occurred on the first day
of such period (or, in the case of any balance sheet item, on the last day of
the relevant period), and, to the extent applicable, giving pro forma effect to
historical earnings and cash flows associated with assets acquired and
investments made and excluding the pro forma effect of historical earnings and
cash flows associated with assets disposed of, in each case, during such
relevant period (but, in each case, without giving effect to any synergies or
cost savings therefrom) and any related incurrence or reduction of Indebtedness,
including adjustments in accordance with Article 11 of Regulation S‑X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging
Arrangements applicable to such Indebtedness).


37


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





SECTION 1.05    Status of Obligations. In the event that the Borrower shall at
any time issue or have outstanding any Subordinated Indebtedness, the Borrower
shall take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Collateral Agent and the
Secured Parties to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness. Without limiting the foregoing, the
Loan Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Secured Parties may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.
ARTICLE II
THE CREDITS


SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a single Loan in Dollars to
Borrower on the Effective Date in the original aggregate principal amount equal
to its Commitment or its Applicable Percentage of the amount of all Loans
requested by Borrower. Amounts paid or prepaid in respect of Loans may not be
reborrowed. To the extent Borrower requests less than all of the aggregate
Commitments for funding on the Effective Date, the remaining unfunded commitment
shall be deemed terminated at the end of business on the Effective Date.
SECTION 2.02    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Applicable Percentages. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)    Subject to Section 2.12, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided, that, except to the extent the Administrative Agent shall
have received an indemnification substantially consistent with the terms of
Section 2.13 not less than three (3) Business Days prior to the Effective Date,
all Borrowings made on the Effective Date must be made as Base Rate Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section 2.06.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Section 2.12, 2.13, 2.14 and 2.15 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    Each Borrowing of Eurodollar Loans shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $5,000,000. Each Borrowing
of Base Rate


38


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Loans shall be in an aggregate amount that is an integral multiple of $100,000
and not less than $1,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Borrowings outstanding.
SECTION 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, hand
delivery, facsimile or electronic transmission, which such notice shall be in
the form of (or, in the case of telephonic notification, promptly confirmed in
the form of) a written Borrowing Request signed by the Borrower (a) in the case
of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04    Reserved.
SECTION 2.05    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.


39


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing or (ii) in
the case of the Borrower, the interest rate applicable to Base Rate Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Section 2.05, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
SECTION 2.06    Interest Elections. (a)     Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, hand delivery, facsimile
or electronic transmission by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
in the form of (or in the case of telephonic notice, shall be confirmed promptly
by hand delivery, facsimile or electronic transmission to the Administrative
Agent of) a written Interest Election Request signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to (i) elect an Interest Period for


40


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Eurodollar Loans that would end after the Maturity Date or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Commitments.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing the Borrower may only elect Interest Periods not
in excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.
SECTION 2.07    Repayment of Loans; Evidence of Debt. (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


41


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to clause (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a Note in
substantially the form of Exhibit F. In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).
SECTION 2.08    Optional Prepayment of Loans. The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section 2.08.
The Borrower shall notify the Administrative Agent by telephone, hand delivery,
facsimile or electronic transmission (promptly confirmed, in the case of
telephonic notice, by hand delivery, facsimile or electronic transmission) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment or (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify (x) the
prepayment date, (y) the principal amount of each Borrowing or portion thereof
to be prepaid and (z) the Type of Borrowing to be prepaid; provided that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of another
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in a
minimum aggregate amount of $1,000,000 and $500,000 increments in excess
thereof. Any such prepayment will be applied to the relevant Loans of the same
type designated by the Borrower, at its sole discretion; provided, however, no
optional prepayments or redemptions may be made in respect of any Refinancing
Senior Debt unless the Loans are prepaid on at least a pro rata basis.
Prepayments shall be payable without penalty or premium and shall be accompanied
by (i) accrued interest to the extent required by Section 2.11 and (ii) break
funding payments to the extent required by Section 2.14.


42


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





SECTION 2.09    Mandatory Prepayments and Mandatory Offers.
(a)    Mandatory Offer with the Net Cash Insurance Proceeds of Casualty Events.
On each applicable Offer Date, the Borrower shall make a mandatory offer to each
Lender for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of any Net Cash Insurance Proceeds received by the Borrower
or any of its Subsidiaries since the last Interest Payment Date (and not yet
applied in accordance with this Section 2.09(a)) to the extent all such Net Cash
Insurance Proceeds received in such fiscal year exceed $30,000,000 (such amount,
the “Casualty Event Offer Amount”); provided, however, no such mandatory offer
shall be required under this Section 2.09(a) to the extent the Borrower notifies
the Administrative Agent in writing no later than five (5) Business Days before
the relevant Offer Date that the Borrower or such Subsidiary has elected to
apply such Casualty Event Offer Amount to restore or replace the affected
Property or otherwise to reinvest in Property of a kind then used or usable in
the Business (including reinvestments in Permitted Acquisitions) within
three‑hundred sixty (360) days of the receipt of such Casualty Event Offer
Amount (the “Replacement Deadline” and such rights, the “Replacement Rights”);
provided, further, to the extent the Borrower or Subsidiary fails to apply any
or all of such Casualty Event Offer Amount to any such restoration, replacement
or reinvestment by the Replacement Deadline (any amount of the relevant Net Cash
Insurance Proceeds not so applied, the “Remaining Portion”), the Borrower shall
make a mandatory prepayment offer in accordance with the procedures set forth in
Section 2.09(f) below.
(b)    Mandatory Prepayment with the Net Cash Proceeds of Refinancing Senior
Debt. On the Business Day the Borrower receives any such Net Cash Proceeds after
all outstanding loans, and accrued interest thereon, under the HoldCo
Acquisition Loan Facility have been repaid or paid in full or, if so agreed by
the Administrative Agent (acting on the instructions of the Required Lenders),
on the next Interest Payment Date thereafter, the Borrower shall make a
mandatory prepayment of the Loans in an amount equal to 100% of the Net Cash
Proceeds received by the Borrower on account of the issuance of Refinancing
Senior Debt since the last Interest Payment Date. Any such amount required to be
prepaid hereunder shall be applied in accordance with Section 2.09(g) and
Section 2.09(h) below.
(c)    Mandatory Prepayment of the Cure Amount. On each Interest Payment Date
(or, at the Borrower’s election, on any earlier date, subject to the payment of
breakage costs in accordance with Section 2.14, if applicable), the Borrower
shall make a mandatory prepayment of the Loans in an amount equal to 100% of the
Cure Amount received by the Borrower since the last Interest Payment Date and
not yet applied in accordance with this Section 2.09(c). Any such amount
required to be prepaid hereunder shall be applied in accordance with
Section 2.09(g) and Section 2.09(h) below.
(d)    Reserved.
(e)    Mandatory Offer with Net Cash Proceeds of a Disposition. On each
applicable Offer Date, the Borrower shall make a mandatory offer to each Lender
for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of the Net Cash Proceeds received by the Borrower or any of
its Subsidiaries on account of any Disposition pursuant to Section 6.01(b)
herein since the last Interest Payment Date (and not yet subject to an


43


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





offer in accordance with this Section 2.09(e)) to the extent all such Net Cash
Proceeds received in such fiscal year exceed $30,000,000 (the “Disposition Offer
Proceeds”); provided, however, no such offer shall be required under this
Section 2.09(e) to the extent the Borrower notifies the Administrative Agent in
writing no later than five (5) Business Days before the relevant Offer Date that
the Borrower or such Subsidiary has elected to apply such Disposition Offer
Proceeds to reinvest in Property of a kind then used or usable in the Business
(including reinvestments in Permitted Acquisitions) within three‑hundred
sixty (360) days of the receipt of such Disposition Offer Proceeds (the
“Reinvestment Deadline” and such rights, the “Reinvestment Rights”); provided,
further, to the extent the Borrower or Subsidiary fails to apply any or all of
such Disposition Offer Proceeds to any such reinvestment by the Reinvestment
Deadline (any amount of the Disposition Offer Proceeds not so applied, the
“Available Disposition Offer Proceeds”), the Borrower shall make a mandatory
prepayment offer in accordance with the procedures set forth in Section 2.09(f)
below.
(f)    Mandatory Offer Procedures. Any mandatory offer pursuant to
Section 2.09(a) or Section 2.09(e) shall be made in accordance with the
following procedures:
(i)    not more than thirty (30) days after (x) in the event the Borrower does
not exercise its Replacement Rights, receipt of the Casualty Event Offer Amount
or, in the event the Borrower does exercise its Replacement Rights, the
Replacement Deadline, or (y) in the event the Borrower does not exercise its
Reinvestment Rights, receipt of the Disposition Offer Proceeds or, in the event
the Borrower does exercise its Reinvestment Rights, the Reinvestment Deadline,
as applicable (the “Offer Date”), the Borrower shall send a notice to the
Administrative Agent for distribution to each Lender (such notice, the “Offer
Notice” and the procedures set forth therein, the “Offer Procedures”) stating:
(A)    that a prepayment offer is being made pursuant to Section 2.09(a) or
Section 2.09(e), as applicable,
(B)    the amount of Offer Proceeds subject to such offer,
(C)    that any Lender that accepts such offer in accordance with this
Section 2.09(f)(i) shall receive a prepayment of its Loans equal to its
Proportional Share of the Offer Proceeds determined as of the Offer Payment
Date, to be applied in accordance with Section 2.09(h) of this Agreement,
(D)    the time and date by which such Lender must deliver to the Administrative
Agent and Borrower written notice of its acceptance of such offer (which, in any
case, shall not be less than five (5) Business Days nor longer than
twenty (20) Business Days after the distribution of the Offer Notice) (the
“Acceptance Deadline”),
(E)    the date such prepayment is to occur (which, in any case, shall be no
later than the next Interest Payment Date occurring after the Acceptance
Deadline) (the “Offer Payment Date”),


44


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(F)    that any Lender accepting such offer shall be required to surrender the
Notes (if any) held by such Lender to be so prepaid by no later than the Offer
Payment Date (unless such requirement is waived by the Borrower in its sole
discretion), if applicable, subject to receipt of, and only in exchange for, a
replacement Note pursuant to clause (iii) below, and
(G)    that any Lender that accepts the offer shall be entitled to withdraw its
election if the Administrative Agent receives written notice thereof by no later
than 5:00 p.m. New York City time on the date before the Offer Payment Date.
(ii)    Any Loans held by a Lender that validly accepts such offer by the
Acceptance Deadline will continue to accrue interest at the rate otherwise
required hereunder until (but excluding) the Offer Payment Date (or, if
different, the date actually repaid).
(iii)    The Lenders whose Loans are being repaid only in part will, if
requested, be issued new Notes equal in principal amount to the unpaid portion
of the Loans.
(iv)    The Loans to be prepaid pursuant to the offer shall be paid without
penalty or premium and shall be accompanied by (A) accrued interest to the
extent required by Section 2.11 and (B) break funding payments to the extent
required by Section 2.14.
(v)    The Proportional Share of the Offer Proceeds of any Lender that does not
accept the offer in accordance with the Offer Procedures shall be retained by
the Borrower.
(vi)    The offer and prepayment will be carried out in accordance with the
applicable Offer Procedures.
(g)    Notice; Interest. The Borrower shall notify the Administrative Agent by
telephone, hand delivery, facsimile or electronic transmission (promptly
confirmed, in the case of telephonic notice, by hand delivery, facsimile or
electronic transmission) of any prepayment under Section 2.09(b) or
Section 2.09(c) (i) in the case of prepayment of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three (3) Business Days before the
date of prepayment and (ii) in the case of prepayment of a Base Rate Borrowing,
not later than 1:00 p.m., New York City time, on the date of prepayment. Each
such notice shall specify (x) the prepayment date, (y) the principal amount of
each Borrowing or portion thereof to be prepaid and (z) the Type of Loans to be
prepaid in accordance with Section 2.09(h). Prepayments shall be payable without
penalty or premium and shall be accompanied by (i) accrued interest to the
extent required by Section 2.11 and (ii) break funding payments to the extent
required by Section 2.14.
(h)    Application of Mandatory Prepayments and Mandatory Offers. Prepayments
required to be made pursuant to Section 2.09(b), Section 2.09(c) and
Section 2.09(f) shall be applied to the outstanding Loans on a pro rata basis in
accordance with the amount of Loans held by each Lender.


45


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Amounts to be applied pursuant to this Section 2.09(h) to the prepayment of
Loans shall be applied, first, to reduce outstanding Base Rate Loans and, then,
to reduce outstanding Eurodollar Loans, unless otherwise directed by the
Borrower.
SECTION 2.10    Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender on the Effective Date an upfront fee in
accordance with the Fee Letter.
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, agency fees in accordance with the Fee Letter.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.
SECTION 2.11    Interest. (a)  The Loans comprising each Base Rate Borrowing
shall bear interest at the Base Rate plus the Applicable Margin; provided that
notwithstanding the foregoing, such interest rate shall at no time be less than
0.00% per annum.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin; provided that notwithstanding the foregoing, such
interest rate shall at no time be less than 0.00% per annum.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in clause (a) or (b) of
this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to Base Rate Loans as provided in clause (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to clause (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor in accordance with this
Agreement, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate, Adjusted Eurodollar Rate or


46


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.12    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (acting reasonably and taking into
consideration the conditions in the bank credit markets generally) that adequate
and reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate
or the Eurodollar Rate, as applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders (acting
reasonably and taking into consideration the conditions in the bank credit
markets generally) that the Adjusted Eurodollar Rate or the Eurodollar Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist (and
the Administrative Agent shall provide such notice promptly following such
circumstances no longer existing as determined by the Administrative Agent in
its sole discretion (or, in the case of clause (b) above, promptly following the
Administrative Agent being advised thereof by the Required Lenders)), (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be converted or continued as a Base Rate
Borrowing on the last day of the then current Interest Period applicable thereto
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.
SECTION 2.13    Increased Costs; Illegality. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurodollar Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes);


47


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law, or directive from the
BIS or another regulatory authority that such Lender is regulated by, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), by an amount deemed by
such Lender to be material, then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within
ten (10) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than two hundred ten (210) days prior to the date that
such Lender notifies the Borrower of the Change in Law or directive giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the two hundred
ten (210)‑day period referred to above shall be extended to include the period
of retroactive effect thereof.
Notwithstanding the foregoing, (i) to the extent that (x) a Lender will increase
its level of capital or liquidity above the level that would have
been maintained by such Lender had the Effective Date occurred on October 17,
2014 and there has not been a Change in Law or a directive from BIS or another
regulatory authority that such Lender is regulated by or (y) there has been a
Change in Law or a directive from BIS or another regulatory authority that such
Lender is regulated by and a Lender will increase its level of capital or
liquidity by an amount greater than the increase attributable thereto, the
Borrower will not be required to pay any amount or amounts pursuant to this
Section 2.13 with respect to such increase in capital above that required by the
Change in Law and (ii) to the extent that an assignment of all or any portion of
the Loan or commitment of any Lender would, at the time of such assignment,
result in an increase in costs from those being charged by the assigning Lender
prior to the assignment, then the Borrower will not be required to pay such
increased costs.


48


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(e)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
lending office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Loans or to convert Base Rate
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate (and such Lender shall
use commercially reasonable efforts to provide such notice promptly following
such circumstances no longer existing as determined by such Lender in its sole
discretion). Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
SECTION 2.14    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.08 or Section 2.09), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.17, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate (excluding, for the
avoidance of doubt, the Applicable Margin) that would have been applicable to
such Loan, for the period from the date of such event to the


49


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.
SECTION 2.15    Taxes. (a) Withholding of Taxes; Gross‑Up. Each payment by the
Borrower under any Financing Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Financing Document (including amounts paid or payable
under this Section 2.15(d)) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.15(d) shall be paid within ten (10) days after
the Recipient delivers to the Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing in
reasonable detail the basis of the indemnity claim. Such certificate shall be
conclusive of the amount so payable absent manifest error; provided that the
Borrower will not be required to indemnify a Lender pursuant to this
Section 2.15 for any amounts paid by such Lender more than two hundred
ten (210) days prior to the date of delivery of such certificate. Such Recipient
shall deliver a copy of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such


50


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Indemnified Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
or the Borrower (as applicable) in connection with any Financing Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.15(e) shall be paid
within ten (10) Business Days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.
(f)    Status of Lenders.
(i)    Any Recipient that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Financing
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
any Recipient, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding
two sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 2.15(f)(ii)(A) through
Section 2.15(f)(ii)(E) below) shall not be required if in the Recipient’s
judgment such completion, execution or submission would subject such Recipient
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Recipient. Upon the reasonable request of
the Borrower or the Administrative Agent, any Recipient shall update any form or
certification previously delivered pursuant to this Section 2.15(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Recipient, such
Recipient shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Recipient shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Recipient becomes a party hereto, duly completed and executed
copies of whichever of the following is applicable:
(A)    in the case of a Recipient that is a U.S. Person, IRS Form W‑9 certifying
that such Recipient is exempt from U.S. federal backup withholding tax;


51


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(B)    in the case of a Non‑U.S. Recipient claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Financing Document, IRS Form W‑8BEN or W‑8BEN‑E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Financing Document,
IRS Form W‑8BEN or W‑8BEN‑E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non‑U.S. Recipient for whom payments under any Financing
Document constitute income that is effectively connected with such Recipient’s
conduct of a trade or business in the United States, IRS Form W‑8ECI;
(D)    in the case of a Non‑U.S. Recipient claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W‑8BEN or W‑8BEN‑E, as applicable, and (2) a certificate substantially in
the form of Exhibit G (a “U.S. Tax Certificate”) to the effect that such
Recipient is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
(E)    in the case of a Non‑U.S. Recipient that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W‑8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this clause (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Recipient is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such
Recipient may provide a U.S. Tax Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Recipient under any Financing Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Withholding Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to


52


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





determine whether such Recipient is in compliance with such Recipient’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.15(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including
additional amounts paid pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out‑of‑pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.15(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.15(g) if such payment would place such indemnified party in a less
favorable position (on a net after‑Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.15(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
SECTION 2.16    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set‑offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.13,
Section 2.14 or Section 2.15, or otherwise) prior to 1:00 p.m., New York City
time on the date when due, in immediately available funds, without set‑off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at
Harborside Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098,
Attention of Nobu Sakyo, Telecopy No. 201-626-9335, Telephone No. 201-626-9333,
except that payments pursuant to Section 2.13, Section 2.14, Section 2.15 and
Section 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not
a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    Subject to the terms of the Pari Passu Intercreditor Agreement, any
proceeds of Collateral received by the Administrative Agent (i) not constituting
a specific payment of


53


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





principal, interest, fees or other sum payable under the Financing Documents
(which shall be applied as specified by the Borrower) or (ii) after an Event of
Default has occurred and is continuing and the Administrative Agent so elects or
the Required Lenders so direct, such funds shall be applied ratably:
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the Borrower,
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower,
third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans, and
fifth, to the payment of any other Secured Obligation due to the Administrative
Agent or any Lender by the Borrower.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default or Event of Default is
in existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (i) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (ii) in
the event, and only to the extent, that there are no outstanding Base Rate Loans
and, in any event, the Borrower shall pay the break funding payment required in
accordance with Section 2.14. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.
(d)    At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Financing Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section.
(e)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this


54


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), 2.15(e) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section; in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.17    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or Section 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.13 or (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then the Borrower may, at its sole expense,


55


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under the Financing Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrower shall have paid to the
Administrative Agent the assignment fees (if any) specified in Section 9.04,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments and (D) such assignment does not conflict with
applicable Governmental Rules. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. In the event that a Lender being
replaced hereunder does not execute an Assignment and Assumption pursuant to
this Section within three (3) Business Days after receipt by such Lender of a
notice of replacement pursuant to this Section, the Administrative Agent shall
be entitled (but not obligated) to execute such an Assignment and Assumption on
behalf of such Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the replacement Lender shall be effective for purposes
of this Agreement.
SECTION 2.18    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
third, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;


56


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, such payment shall be applied solely to pay
the Loans of all non‑Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.17. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.18 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
SECTION 2.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 2.20    Expansion Option. (a) The Borrower may from time to time elect
to add one or more additional tranches of term loans or increase the existing
Loan (each an “Incremental Term Facility” and the loans extended thereunder, the
“Incremental Loans”) or a combination thereof in (i) an unlimited amount so long
as, on a Pro Forma Basis after giving effect to the incurrence of any such
Incremental Term Facility (assuming the full amount thereof


57


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





is drawn) and after giving effect to any acquisition consummated in connection
therewith and all other appropriate pro forma adjustments, the Borrower is in
compliance with the financial covenant in Section 5.12(a) as of the last date of
the immediately preceding Test Period plus, (ii) the amount of any optional
prepayments of the Loans or any Incremental Loans since the Effective Date (it
being understood that any such voluntary prepayment financed with the proceeds
of a substantially concurrent borrowing under an Incremental Term Facility shall
be permitted under this clause (ii)), in each case, subject solely to the
following terms and conditions:
(i)    no existing Lender will be required to participate in any such
Incremental Term Facility without its consent;
(ii)    no Default or Event of Default under the Financing Documents would exist
after giving effect thereto, or, if the proceeds of any Incremental Term
Facility are being used to finance a Permitted Acquisition or other permitted
investment, no Default or Event of Default would exist as of the date of signing
the definitive agreement with respect to such Permitted Acquisition or other
permitted investment;
(iii)    (y) the maturity date of such Incremental Term Facilities shall be no
earlier than the Maturity Date or, if later, the latest maturity date of any
other Incremental Term Facility then outstanding and (z) if such Incremental
Term Facility (a) is made a part of the existing tranche of Loans, shall be on
the exact same terms and pursuant to the exact same documentation applicable to
the Facility (other than with respect to closing fees, upfront fees and similar
closing payments which shall be as agreed between the Borrower and the
Increasing Lender) or (b) consists of an additional tranche of term loans, shall
have such terms as determined by the Borrower and the Augmenting Lenders; and
(iv)    the interest rate margins and (subject to clause (iii)(z)) amortization
schedule applicable to any Incremental Term Facility shall be determined by the
Borrower and the Augmenting Lenders or other lenders thereunder.
(b)    The Borrower may arrange for any such increase or tranche to be provided
by one or more Lenders (each Lender so agreeing to an increase in its existing
Loan, or to participate in such Incremental Term Facility, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing Loan, or to participate in such Incremental
Term Facility, as the case may be; provided that (i) each Increasing Lender and
Augmenting Lender shall be subject to the approval of the Borrower and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. Incremental Term Facilities created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.


58


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(c)    The Incremental Term Facilities shall rank pari passu in right of payment
with the Facility.
(d)    Incremental Term Facilities may be made pursuant to separate
documentation (which shall be subject to the Pari Passu Intercreditor Agreement,
if applicable) or hereunder pursuant to an amendment or restatement (an
“Incremental Term Facility Amendment”) of this Agreement and, as appropriate,
the other Financing Documents, executed by the Borrower, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Financing Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Loan hereunder, or provide Incremental Term Facilities,
at any time. This Section 2.20 shall supersede any provisions herein requiring
pro rata treatment of the Lenders or Section 9.02 to the contrary.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 3.01    Organization. The Borrower is a limited liability company, duly
formed, validly existing and in good standing under the laws of the State of
Louisiana.
SECTION 3.02    Authority. The Borrower and each of its Subsidiaries has the
full power and authority to conduct its business as now conducted and as
proposed to be conducted by it and to execute, deliver and perform its
respective obligations under the Financing Documents to which it is a party.
SECTION 3.03    Necessary Action. All necessary action on the part of the
Borrower or any of its Subsidiaries required to authorize the execution,
delivery and performance of the Financing Documents has been duly and
effectively taken.
SECTION 3.04    Due Authorization, Etc. The execution, delivery and performance
of the Financing Documents have been duly authorized by all necessary action on
the part of the Borrower and each of its Subsidiaries party thereto, and the
Financing Documents have been executed and delivered by the Borrower and each
such Subsidiary and constitute the legal, valid and binding obligations of the
Borrower and each such Subsidiary, enforceable against the Borrower and each
such Subsidiary in accordance with the terms thereof, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws affecting the rights of creditors generally and
subject to general principles of equity (regardless of whether considered in
equity or at law).
SECTION 3.05    Compliance with Law. Except as otherwise disclosed in writing to
the HoldCo Facilities Mandated Lead Arrangers prior to October 17, 2014, the
Borrower and


59


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





each of its Subsidiaries is in compliance with all Governmental Rules (including
Environmental Law) applicable to the Borrower and such Subsidiary and with the
terms of all Governmental Approvals obtained by the Borrower except to the
extent that any failure to so comply would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06    No Litigation. Except as otherwise disclosed to the HoldCo
Facilities Mandated Lead Arrangers prior to October 17, 2014, no action, suit or
other proceeding is pending and, to the Borrower’s Actual Knowledge, no action,
suit or proceeding has been threatened in writing or any investigation
instituted, with respect to the execution and delivery of the Financing
Documents or the performance of any of the Borrower’s obligations thereunder
that would, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, except that the commencement by the Borrower or
any of its Subsidiaries or any Governmental Authority of a rate proceeding, fuel
adjustment clause audit or earnings review before such Governmental Authority
shall not constitute such an action, suit or proceeding unless and until such
Governmental Authority has made a final determination thereunder that would
reasonably be expected to have a Material Adverse Effect.
SECTION 3.07    Title. As of the Effective Date, (a) OpCo has a valid ownership
interest in and good title in all material property it purports to own, and
(b) the Borrower has a valid ownership interest and good title in the membership
interests of OpCo it purports to own and in all other material property it
purports to own, in each case free and clear of Liens, subject only to Permitted
Liens (limited in the case of equity interests in OpCo to Liens securing the
Loan Obligations and non‑consensual Permitted Liens that do not secure any
Indebtedness) and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or reasonably
anticipated to be conducted or to utilize such properties for their intended
purposes.
SECTION 3.08    Governmental Approvals. All Governmental Approvals required to
be obtained by the Borrower and each of its Subsidiaries in connection with
(i) the execution and delivery of, and performance by it of its obligations, and
the exercise of its rights, under and in accordance with, the Financing
Documents, (ii) the ownership and operation of the Acquired Assets in accordance
with all Governmental Rules (including all applicable material Environmental
Laws) and (iii) the validity and enforceability of the Financing Documents to
which it is a party have been obtained, except in any such case, to the extent
not required to be obtained at the date this representation is made or repeated
or where any failure to obtain the same would not reasonably be expected to
result in a Material Adverse Effect. Such Governmental Approvals that are
required to be in effect on or prior to the date this representation is made or
repeated have been validly issued and are in full force and effect. With respect
to any Governmental Approval not required to be obtained as of such date, the
Borrower has no reason to believe that such Governmental Approval will not be
obtained in the ordinary course of business as and when needed except to the
extent that the failure to obtain any such Governmental Approval would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.09    Financial Condition. The Borrower’s latest financial statements
provided on any date subsequent to the Effective Date, copies of which shall
have been delivered to the Administrative Agent, have been prepared in
conformity with GAAP and, in each case, present fairly, in all material
respects, (a) the financial condition of the Borrower and its


60


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Subsidiaries on a consolidated basis as of the date of such financial
statements, and (b) all material liabilities, direct and contingent, of the
Borrower and its Subsidiaries, which are required by GAAP to be so disclosed,
existing as of the date of such financial statement are disclosed in such
statements. No Material Adverse Effect shall have occurred and be continuing
since the date of the most recent audited annual financial statements of the
Borrower delivered pursuant to Section 5.02(a).
SECTION 3.10    Capitalization. On the Effective Date:
(a)    the Sponsors collectively own, directly or indirectly, 100% of the equity
interests of the Borrower; and
(b)    the Borrower owns 100% of the equity interests of OpCo and all Permitted
Subordinated Debt owed by OpCo or any subsidiary of OpCo, in each case free and
clear of all Liens other than non‑consensual Permitted Liens that do not secure
any Indebtedness or Liens securing the obligations under the Facility and the
HoldCo Loan Facilities.
SECTION 3.11    Subsidiaries. As of the Effective Date, the Borrower has no
subsidiaries other than those that have been created or acquired in accordance
with the Financing Documents that have been (or will promptly be) disclosed in
writing to the Administrative Agent.
SECTION 3.12    Taxes. The Borrower and each of its Subsidiaries has timely
filed or caused to be filed all material income Tax returns and all other
material Tax returns and reports which are required to be filed by it, and has
paid or caused to be paid all material income Taxes and all other material Taxes
due, except such Taxes, if any, as are being contested pursuant to Permitted
Contest Conditions.
SECTION 3.13    No Default. No Default or Event of Default has occurred and is
continuing under the Financing Documents to which it is a party.
SECTION 3.14    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.15    No Violation. None of the execution, delivery or performance by
the Borrower or any of its Subsidiaries of the Financing Documents to which it
is a party (i) violates, contravenes or conflicts with the terms of the
Borrower’s or such Subsidiary’s Constitutive Documents or (ii) violates or
constitutes a default or requires consent (except for such consents that have
been obtained or are not required at the date this representation is made or
repeated) by the Borrower or any of its Subsidiaries under any material
Governmental Rule applicable to the Borrower or any of its Subsidiaries or the
Acquired Assets or any other material contractual obligation to which the
Borrower or any such Subsidiary is a party, except for, with respect solely to
clause (ii) hereof, for any defaults or violations or consents that would not
reasonably be expected to result in a Material Adverse Effect. None of the
execution, delivery or performance of the Financing Documents results in, or
requires, the creation or


61


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





imposition of any Lien on properties or revenues of the Borrower or any of its
Subsidiaries except for Permitted Liens.
SECTION 3.16    Not Investment Company. The Borrower is not, and is not required
to be registered as, an “Investment Company” within the meaning of the
Investment Company Act of 1940, as amended.
SECTION 3.17    Accuracy of Disclosures. The written information furnished by or
on behalf of the Borrower to the Administrative Agent and the Lenders in
connection with the Financing Documents or delivered thereunder (other than any
report prepared by an independent third party consultant), that relates to the
Borrower, any of its Subsidiaries or the Acquired Assets, other than any
projections, forecasts, estimates, budgets and other forward‑looking statements,
does not contain, as of the date furnished any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, not materially misleading in light of the circumstances
under which they were made, provided that with respect to projections,
forecasts, estimates, budgets and other forward‑looking statements and
information, the Borrower only represents that such projections, forecasts,
estimates, budgets and other forward‑looking information were prepared in good
faith upon assumptions believed by the Borrower to be reasonable at the time
made.
SECTION 3.18    Margin Regulations. The use of proceeds of the Facility will not
violate or result in a violation of Regulations T, U and X of the Board of
Governors of the Federal Reserve System of the United States of America. The
Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System of the United States), or extending credit for the purpose of
purchasing or carrying margin stock.
SECTION 3.19    Labor Relations. Except as would not reasonably be expected to
have a Material Adverse Effect, there is (a) no unfair labor practice complaint
pending or, to the best knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before the National Labor Relations Board
and no grievance or arbitration proceeding arising out of or under a collective
bargaining agreement is so pending or, to the knowledge of the Borrower or any
of its Subsidiaries, threatened, (b) no strike, labor dispute, slowdown or
stoppage pending or threatened against the Borrower or any of its Subsidiaries,
and (c) no union representation question existing with respect to the employees
of the Borrower or any of its Subsidiaries and, no union organizing activities
are taking place with respect to any thereof.
SECTION 3.20    Environmental Matters. Except as otherwise disclosed in writing
to the HoldCo Facilities Mandated Lead Arrangers prior to October 17, 2014
(including, without limitation, the draft of the disclosure letter delivered by
Cleco Corp. in connection with the Merger Agreement):
(a)    To the Borrower’s knowledge, the facilities and properties owned, leased
or operated by the Borrower and its Subsidiaries (as used in this Section 3.20,
“properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
give rise to liability under, any applicable Environmental


62


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Law except in either case insofar as such violation or liability, or any
aggregation thereof, is not reasonably likely to result in a Material Adverse
Effect.
(b)    To the Borrower’s knowledge, (i) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect,
the properties and all operations at the properties are in compliance, and have,
for the last five years, been in compliance in all material respects with all
applicable Environmental Laws and Environmental Permits, and (ii) there is no
contamination at, under or about the properties or violation of any applicable
Environmental Law or Environmental Permit with respect to the properties or the
Business except as would not reasonably be expected to have a Material Adverse
Effect. All Environmental Permits necessary in connection with the ownership and
operation of the Borrower’s or its Subsidiaries’ businesses have been obtained
and are in full force and effect, except where any such failure to obtain and
maintain in full force and effect (individually or in the aggregate) has not had
and is not reasonably likely to result in a Material Adverse Effect.
(c)    Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non‑compliance, liability or potential
liability pursuant to Environmental Laws or Environmental Permits with regard to
any of the properties or the Business, nor does the Borrower have knowledge or
reason to believe that any such notice is being threatened, except insofar as
such notice or threatened notice, or any aggregation thereof, does not involve a
matter or matters that is or are reasonably likely to result in a Material
Adverse Effect.
(d)    To the Borrower’s knowledge, Hazardous Materials have not been
transported or disposed of from the properties in violation of, or in a manner
or to a location which could reasonably be expected to give rise to liability
under, any applicable Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law, except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law against the Borrower or any of its Subsidiaries with respect
to any of the properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements or liens outstanding under any
Environmental Law with respect to any of the properties or the Business, except
insofar as such proceeding, action, decree, order or other requirement or lien,
or any aggregation thereof, is not reasonably likely to result in a Material
Adverse Effect.
(f)    To the knowledge of the Borrower, there has been no release or threat of
release of Hazardous Materials at or from any of the properties arising from or
related to the operations of the Borrower or any of its Subsidiaries in
connection with any of the properties or otherwise in connection with the
Business in violation of or in amounts or in a manner that could reasonably be
expected to give rise to liability under applicable Environmental Laws, except


63


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





insofar as any such violation or liability referred to in this paragraph, or any
aggregation thereof, is not reasonably likely to result in a Material Adverse
Effect.
SECTION 3.21    Anti‑Terrorism Laws and Sanctions. The Borrower and each of its
Subsidiaries has not, directly or indirectly, (i) knowingly conducted any
business or engaged in making or receiving any contribution of funds (including
the proceeds from any Borrowing), goods or services to or for the benefit of any
Restricted Party, (ii) knowingly dealt in, or otherwise engaged in any
transaction relating to, any property or interests in property blocked pursuant
to any Anti‑Terrorism Law, or (iii) knowingly engaged in or conspired to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti‑Terrorism Law. To the knowledge of the Borrower, its employees and agents
are in compliance with Anti-Terrorism Laws applicable to the Borrower in all
material respects.
SECTION 3.22    Immunity. Neither the Borrower nor any of its material assets or
material properties is entitled to any immunity from jurisdiction or legal
process.
SECTION 3.23    Pari Passu Rankings. The obligations of the Borrower under the
Financing Documents rank at least pari passu in right of payment with the claims
of all of its other unsecured and unsubordinated creditors.
SECTION 3.24    Solvency. After giving effect to the incurrence of the Debt
being incurred in connection herewith on the Effective Date, the Borrower and
each of its Subsidiaries, on a consolidated basis, will be Solvent.
SECTION 3.25    Use of Proceeds. The Borrower is using or has used the proceeds
of the Loans exclusively for the purposes specified in Section 5.01.
ARTICLE IV
CONDITIONS


SECTION 4.01    Effective Date. The effectiveness of the Facility and the
obligations of the Lenders to make Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02) (the making of such Loans being conclusively
deemed to be its satisfaction or waiver of the conditions precedent):
(a)    This Agreement, the Pledge Agreement, the Pari Passu Intercreditor
Agreement and any Notes required to be in place on the Effective Date shall have
been duly authorized, executed, and delivered by the Borrower and shall be in
full force and effect.
(b)    The Administrative Agent shall have executed an Accession Agreement (as
defined in the Pari Passu Intercreditor Agreement) and acceded to the Pari Passu
Intercreditor Agreement as the Secured Debt Representative (as defined in the
Pari Passu Intercreditor Agreement) for the Lenders in accordance with Section
4.06 of the Pari Passu Intercreditor Agreement, and the Borrower shall have
acknowledged and executed such Accession Agreement.


64


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(c)    The Administrative Agent shall have received the following documents,
each certified as indicated below:
(i)    a copy of a certificate as to the existence/authorization of the Borrower
from the Secretary of State of the Borrower’s state of organization dated as of
a recent date;
(ii)    a copy of the articles of incorporation or certificate of formation (or
such other Constitutive Documents as the case may be) of the Borrower, together
with any amendments thereto, certified by the Secretary of State of the
Borrower’s state of organization dated as of a recent date; and
(iii)    a certificate of the Borrower, executed by an Authorized Officer of
such Person certifying:
(A)    that attached to such certificate is a true and complete copy of the
Constitutive Documents of the Borrower, as amended and in effect on the date of
such certificate;
(B)    that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Borrower,
authorizing the execution, delivery and performance of the Financing Documents
to which it is a party and that such resolutions have not been modified,
rescinded or amended and are in full force and effect; and
(C)    as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Borrower, executing the Financing Documents to
which the Borrower is a party and each other document to be delivered by the
Borrower, from time to time pursuant to the terms thereof (and the
Administrative Agent and each Lender may conclusively rely on such incumbency
certification until it receives notice in writing from the Borrower).
(d)    The Administrative Agent shall have received (A) a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Kirkland & Ellis LLP, New York counsel for the Borrower, in
substantially the form attached hereto as Exhibit I‑1, (ii) Phelps Dunbar
L.L.P., Louisiana regulatory counsel for the Borrower, in substantially the form
attached hereto as Exhibit I‑2, and (iii) Van Ness Feldman LLP, federal
regulatory counsel for the Borrower, in substantially the form attached hereto
as Exhibit I-3 and (B) a reliance letter (addressed to the Administrative Agent
and the Lenders and dated the Effective Date) of Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Louisiana counsel for the Borrower, in substantially
the form attached hereto as Exhibit I-4.
(e)    The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Agents and Lenders
on or prior to the Effective Date.
(f)    The Administrative Agent shall have received, at least three Business
Days prior to the requested funding date in the case of Eurodollar Loans and on
the requested funding date


65


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





in the case of Base Rate Loans, a Borrowing Request, duly executed by an
Authorized Officer of the Borrower, requesting the funding of the Loans.
(g)    The representations and warranties made by the Borrower in Article III
and in Section 5 of the Pledge Agreement, in each case, shall be true and
correct (and to the extent that any such representation and warranty is
otherwise qualified by materiality or material adverse effect, such
representation and warranty shall be true and correct in all respects) on and as
of the Effective Date (or to the extent that such representations and warranties
specifically refer to a specified date, as of such specified date).
(h)    The Lenders shall, to the extent the Borrower shall have received a
reasonable request therefor at least ten (10) Business Days in advance, have
received at least three (3) Business Days in advance of the Effective Date all
documentation and other information reasonably required by the Lenders to comply
with any requirements of bank regulatory authorities under applicable “know your
customer” and anti‑money laundering rules and regulations, including without
limitation the USA Patriot Act. (Title III of Pub. Law 107‑56 (signed into law
October 26, 2001), as amended.
(i)    There has been no Material Adverse Effect on the Borrower since December
31, 2015.
(j)    The Administrative Agent shall have received certified copies of UCC, tax
and judgment lien searches, or equivalent reports or searches, each as of a
recent date prior to the Effective Date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name the Borrower as debtor and that
are filed in those state and county jurisdictions in which the Borrower is
organized or maintains its principal place of business, none of which encumber
the Collateral covered or intended to be covered by the Pledge Agreement (other
than Permitted Liens).
(k)    At the time of and immediately after giving effect to such Loans, no
Default or Event of Default shall have occurred and be continuing, or would
occur as a result of such Loans.
(l)    The Administrative Agent shall have received evidence the HoldCo
Acquisition Loan Facility shall have been terminated and cancelled and all
indebtedness thereunder shall have been fully repaid.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations shall have been
paid in full, the Borrower covenants and agrees with the Lenders that the
Borrower will, and will cause its Subsidiaries (other than any Receivables
Entity or any Finsub) to:
SECTION 5.01    Use of Proceeds. The Borrower shall use the proceeds of the
Loans (a) to repay outstanding loans under the HoldCo Acquisition Loan Facility,
pay accrued


66


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





interest thereon and pay fees and the expenses incurred by or on behalf of the
Borrower in connection therewith and with the Facility and (b) for general
corporate purposes.
SECTION 5.02    Financial Statements. Deliver to the Administrative Agent (for
prompt further distribution to each Lender):
(a)    within one‑hundred twenty (120) days after the end of each fiscal year of
the Borrower, a copy of the audited balance sheet, and related statements of
comprehensive income, stockholder’s equity and cash flows of the Borrower and
its Subsidiaries on a consolidated basis as of the end of and for such
fiscal year, setting forth in comparative form the respective audited figures
for the previous fiscal year, if such comparative figures shall be available,
prepared in accordance with GAAP and certified by an independent public
accounting firm of recognized national standing or any other independent
registered public accounting firm acceptable to the Required Lenders (without
qualification or exception as to scope of the audit) to the effect that the
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP, consistently applied;
(b)    within sixty (60) days after the end of each fiscal quarter of the
Borrower (commencing with the first full quarter to end following the Effective
Date), copies of the unaudited consolidated balance sheet and related statements
of comprehensive income, stockholder’s equity and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of such quarterly period or for the
portion of the fiscal year then‑ended prepared in accordance with GAAP and
stating in comparative form the respective figures for the corresponding period
in the previous fiscal year, if such comparative figures shall be available, all
certified by one of the Borrower’s Authorized Officers as presenting fairly in
all material respects the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as to the end of such period and the results of
its operations as of the end of such period in accordance with GAAP,
consistently applied, subject to normal year‑end adjustments and the absence of
footnotes; and
(c)    concurrently with the delivery of the annual and quarterly financial
statements of the Borrower under Section 5.02(a) or Section 5.02(b), (i) a
certificate of an Authorized Officer of the Borrower (A) certifying whether, to
such Authorized Officer’s Actual Knowledge, a Default or Event of Default has
occurred at any time since the delivery of the prior certificate delivered
pursuant to this Section 5.02(c) (or, with respect to the first such
certificate, since the Effective Date) and, if a Default or Event of Default has
occurred and is continuing, a statement specifying the nature thereof and any
action taken or proposed to be taken with respect thereto to remedy the same and
(B) if any change has occurred in GAAP or in the application thereof since the
date of the most recent audited financial statements of the Borrower previously
delivered to the Administrative Agent pursuant to Section 5.02(a) that has had a
material effect on the financial statements accompanying such certificate,
specifying the effect of such change, and (ii) a certificate of a Financial
Officer of the Borrower in the form attached as Exhibit E (a “Financial Ratio
Certificate”) together with the supporting documentation therein specified.


67


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





SECTION 5.03    Notices of Material Events.
(a)    The Borrower will, as soon as practicable and in any event within
five (5) Business Days after the Borrower obtains Actual Knowledge of any of the
following, give written notice to the Administrative Agent:
(i)    the occurrence of any Default or Event of Default (with a description of
any action being taken or proposed to be taken with respect thereto);
(ii)    the occurrence of any event of loss which would reasonably be expected
to result in a mandatory prepayment under Section 2.09(a);
(iii)    any sale or other disposition of the assets or other property of the
Borrower or any of its Subsidiaries which would result in an offer to make a
mandatory prepayment pursuant to Section 2.09(e);
(iv)    any written notice to the Borrower indicating that any material
Governmental Approval will not be granted or renewed or will be granted or
renewed on terms materially more burdensome than proposed or will be terminated,
revoked or suspended, or any action, suit or other proceeding has been filed or
commenced related to any of the foregoing;
(v)    any material citation, summons, subpoena, order, notice, claim or
proceeding brought by, or brought against, the Borrower or any of its
Subsidiaries, with respect to (A) any proceeding before any Governmental
Authority (other than proceedings in the ordinary course of business before any
applicable regulatory authority) or (B) any real property under any
Environmental Law, in each case that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;
(vi)    the occurrence of a Change in Control;
(vii)    any occurrence, fact or circumstance that would reasonably be expected
to have a Material Adverse Effect since the date of the most recent audited
annual financial statements of the Borrower delivered pursuant to
Section 5.02(a); and
(viii)    details of each change to the Senior Debt Rating.
(b)    “Know Your Customer.” The Borrower will promptly provide any information
requested by the Administrative Agent (on behalf of the Lenders or any of them)
within twenty (20) Business Days of such request in order for the Lenders to
comply with their respective internal “know your customer” or similar internal
processes (but solely to the extent that such internal processes are designed to
ensure compliance by such Lenders with Governmental Rules in respect of
anti‑money laundering, counter‑terrorism financing or similar matters).
(c)    Additional Debt. The Borrower will, promptly upon execution thereof,
deliver to the Administrative Agent a copy of each Material Debt Financing
Document (excluding, for the


68


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





avoidance of doubt, commitment letters, fee letters and similar letters with
respect to the arrangement, establishment, syndication, or underwriting of any
additional Debt); provided, that the Borrower shall have the right to redact any
provision set forth in such Material Debt Financing Documents to the extent
necessary to comply with binding confidentiality obligations or to protect
proprietary market information.
Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 5.03(a), (b) or (c) (as applicable) and (y) in the case of
any notice pursuant to Section 5.03(a)(i), (iv), (v) or (vii), setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.
Documents required to be delivered hereto (including pursuant to Section 5.02
and Section 5.03) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 9.01; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent), provided that the Borrower shall notify the Administrative Agent (by
hand delivery, facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
SECTION 5.04    Inspection of Property. The Borrower and each of its
Subsidiaries will keep proper books and records in accordance with GAAP and will
permit reasonable examinations of its books and records and reasonable
inspections, accompanied by personnel of the Borrower, by the Administrative
Agent and/or its accountants or other professional advisers; provided that such
examinations and inspections (a) will occur not more frequently than twice in
any calendar year (unless a Default or an Event of Default has occurred and is
continuing in which case such examinations may occur as frequently as reasonably
determined by the Administrative Agent), (b) will be at the sole expense of the
Administrative Agent (unless a Default or an Event of Default has occurred and
is continuing in which case such examinations will be at the expense of the
Borrower), (c) will be undertaken at reasonable times following the provision of
written notice in advance to the Borrower and (d) will not unduly interfere with
the operations or management of the Borrower’s business. Notwithstanding
anything set forth herein to the contrary, under no circumstances shall the
Borrower or any Subsidiary be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non−financial trade secrets or
non‑financial confidential proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
Affiliates, representatives, contractors, accountants or other professionals) is
prohibited by any Governmental Rule or binding confidentiality agreement with a
Person that is not an Affiliate of the Borrower and that was not


69


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





entered into in contemplation of this Agreement or (iii) that is subject to
attorney−client or similar privilege or constitutes attorney work product.
SECTION 5.05    Maintenance of Properties. The Borrower and each of its
Subsidiaries will maintain in all material respects in good working order and
condition (ordinary wear and tear and customary decommissioning and/or
degradation for maintenance excepted) all of its material assets necessary or
desirable in the conduct of its business taken in the aggregate; provided,
however, that nothing shall prevent the Borrower or its Subsidiaries, as
appropriate, from discontinuing the maintenance or operation of any property if
such discontinuance is, in the judgment of the Borrower or such Subsidiary,
desirable in the conduct of the business of the Borrower or such Subsidiary. It
is understood that this covenant relates only to working order and condition of
such property in accordance with prudent industry practices and shall not be
construed as a covenant not to dispose of property.
SECTION 5.06    Governmental Approvals. The Borrower and each of its
Subsidiaries will at all times obtain, comply with and maintain in full force
and effect all Governmental Approvals necessary for the operation and
maintenance of its business, except where the failure to maintain such
Governmental Approvals would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
SECTION 5.07    Compliance with Laws. The Borrower and each of its Subsidiaries
will comply and will ensure that the Borrower is in compliance in all respects
with all applicable Governmental Rules (including Environmental Laws), except
where any failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and except that
the Borrower and each of its Subsidiaries may, in good faith and by appropriate
proceedings, diligently contest the validity or application of any Governmental
Rules subject to the Permitted Contest Conditions.
SECTION 5.08    Maintenance of Legal Status. The Borrower and each of its
Subsidiaries will at all times preserve and maintain in full force and effect
(a) its legal existence under the laws of the jurisdiction of its organization
(except in the case of any Subsidiary of the Borrower that is not a Material
Subsidiary or as permitted under Section 6.01) and (b) all material rights,
franchises, privileges and consents necessary for the maintenance of its
existence and the operation of its business, except, with respect to this
clause (b), where the failure to do any of the foregoing, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. It is understood that this covenant shall not be construed to prohibit
the Borrower from dissolving or terminating the corporate existence of any
Subsidiary (except OpCo) which is inactive or whose preservation otherwise is no
longer desirable in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole.
SECTION 5.09    Insurance. The Borrower and each of its Subsidiaries will
maintain with financially sound and reputable insurance companies insurance
and/or make provisions for self‑insurance in such amounts and against such risks
as are usually carried by companies engaged in similar business and as are
consistent with the prudent operation of its business. The Borrower will furnish
to the Administrative Agent, upon written request of the Administrative Agent or
any Lender, reasonable information as to the insurance carried; provided,
however, such requests shall be limited to twice per calendar year in the
aggregate.


70


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





SECTION 5.10    Taxes. The Borrower and each of its Subsidiaries will timely pay
and discharge all material income Taxes and all other material Taxes for which
it is responsible and make timely Tax filings with respect to material Taxes
prior to the date on which penalties, fines or interest attach thereto; provided
that the Borrower or such Subsidiary may permit any such Tax to remain unpaid or
unfiled if it meets the Permitted Contest Conditions.
SECTION 5.11    Auditors. The Borrower will maintain independent auditors with
recognized national standing (or any other independent registered public
accounting firm acceptable to the Required Lenders).
SECTION 5.12    Financial Covenant.
(a)    The Borrower shall not permit the Debt to Capital Ratio as of the last
day of any fiscal quarter occurring prior to the Maturity Date to be greater
than 65%.
(b)    In the event that the Borrower fails to comply with the requirement set
forth in Section 5.12(a) as of the last day of any fiscal quarter, then until
the date that is fifteen (15) Business Days after the deadline for delivery of
(or, if earlier, the date of actual delivery of) the Financial Ratio Certificate
required to be delivered in respect of such fiscal quarter then‑ended (the “Cure
Expiration Date”), the Borrower shall have the right to obtain from its members
or shareholders an equity contribution in the Borrower in cash (the “Cure
Right”) in the amount necessary (but not in excess of such amount) to cause
compliance with the requirement set forth in Section 5.12(a) and for no other
purpose. Upon the receipt by the Borrower of the cash proceeds pursuant to the
exercise of the Cure Right (the “Cure Amount”), (x) the covenant set forth in
Section 5.12(a) (and no other provision hereof, including Section 6.06) shall be
recalculated solely with such Cure Amount deemed to increase shareholders equity
on a Dollar‑for‑Dollar basis. The Borrower’s right to exercise the Cure Right
shall be subject to a maximum of (a) two (2) such cures in any period of
four (4) consecutive fiscal quarters, and (b) four (4) such cures during the
term of the Facility. For the avoidance of doubt, (i) the Cure Right shall be
applicable for this Section 5.12 and this Section 5.12 alone and no effect shall
be given to any equity cure pursuant to this Section 5.12 for any other purpose
under the Financing Documents and (ii) such cash contributions shall be given
effect for purposes of this Section 5.12 with respect to applicable successive
fiscal quarters.
(c)    Notwithstanding anything set forth herein to the contrary, in the event
the Borrower has exercised its Cure Right under this Section 5.12, (i) no
Default or Event of Default shall be deemed to have occurred on the basis of any
failure to comply with Section 5.12(a) unless such failure is not cured pursuant
to this Section 5.12 on or prior to the Cure Expiration Date and (ii) none of
the Administrative Agent, the Collateral Agent or any Lender shall have the
right to take any remedial actions, including the right to accelerate the Loans
or to foreclose on the Pledged Equity solely on the basis of a violation of
Section 5.12(a) unless such failure is not cured pursuant to this Section 5.12
on or prior to the Cure Expiration Date.
SECTION 5.13    Debt Rating. So long as the Facility is available or
outstanding, the Borrower shall use commercially reasonable efforts to maintain
a rating (but not a specific


71


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





rating) applicable to the Borrower’s long term secured senior Indebtedness from
any two of S&P, Moody’s or Fitch.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations have been paid in
full, the Borrower covenants and agrees with the Lenders that the Borrower shall
not, nor shall it permit any of its Subsidiaries (other than any Receivables
Entity or any Finsub), to:
SECTION 6.01    Fundamental Changes; Sale of Assets; Etc.
(a)    The Borrower and each of its Subsidiaries shall not (i) (A) enter into
any merger or consolidation (except for Permitted Acquisitions or transactions
in which Borrower is successor), (B) in the case of Borrower or OpCo, change its
form of organization (provided that the Borrower may change its form of
organization to a limited liability company formed under the laws of a state of
the United States of America if (1) other than for any such change effective
within seven (7) days after the Effective Date, the Borrower delivers to the
Administrative Agent a written notice of such change at least five (5) Business
Days prior to such change, (2) immediately before and after giving effect to
such change, no Default or Event of Default shall have occurred and be
continuing, and (3) the obligations of the Borrower under the Financing
Documents shall not be affected by such change), or (C) change its business,
split‑off or liquidate, wind up or dissolve itself, or suffer any liquidation or
dissolution or (ii) convey, sell, lease, assign, transfer or otherwise dispose
of all or substantially all of its assets other than as may be expressly
permitted pursuant to the terms of the Financing Documents (including
Section 6.01(b) and 6.05); provided that, with respect to clauses (i) and (ii),
any Subsidiary of the Borrower (x) may merge into any other Subsidiary of the
Borrower or, if the Borrower is the surviving entity, the Borrower, or (y) may
be dissolved, liquidated or wound‑up if another Subsidiary of the Borrower or
the Borrower assumes all assets and obligations of such dissolving, liquidating
or wound‑up Subsidiary.
(b)    The Borrower and each of its Subsidiaries shall not, except as otherwise
permitted in accordance with the Financing Documents (including
Section 6.01(a)), Dispose of, in one transaction or a series of related
transactions, any of its properties or assets in excess of $60,000,000 per year
in the aggregate except for:
(i)    sales or other dispositions of obsolete, worn out or defective equipment
in the ordinary course of business;
(ii)    sales or other dispositions of equipment or other property where the
proceeds of such sale or disposition are to be used to replace such equipment or
property;
(iii)    sales, transfers or other dispositions of cash and Cash Equivalents;
(iv)    sales of assets for which the Net Cash Proceeds are (A) (x) reinvested
or (y) committed to be reinvested (in Property (including Permitted
Acquisitions) identified


72


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





to the Administrative Agent in writing with reasonable specificity), in each
case, within one‑hundred eighty (180) days following the receipt of such Net
Cash Proceeds and, in the case of clause (y), such reinvestment is completed
within three‑hundred sixty (360) days after the receipt of such Net Cash
Proceeds or (B) an offer to apply such Net Cash Proceeds to the Loans is made in
accordance with and to the extent required by Section 2.09(e) and
Section 2.09(f);
(v)    sales of assets pursuant to transactions permitted under Section 6.03(d);
(vi)    sales of receivables under Permitted Receivables Financings not to
exceed $50,000,000 in face value of receivables subject thereto at any one time
outstanding;
(vii)    sales, transfers or other dispositions of assets between or among the
Borrower and its Subsidiaries; and
(viii)    sales, dispositions or transfers of equity interests of OpCo to
current or former officers, directors and employees (or their respective family
members, estates or trusts or other entities for the benefit of any of the
foregoing) in connection with any long‑term incentive plan.
SECTION 6.02    Conduct of Business. The Borrower and each of its Subsidiaries
shall not engage at any time in any business other than the management and
operation of the Acquired Assets and other activities reasonably related,
incidental, synergistic or ancillary thereto (including but not limited to other
regulated utility businesses) (the “Business”).
SECTION 6.03    Indebtedness. The Borrower and each of its Subsidiaries shall
not create, incur, assume or permit to exist any Indebtedness, except for the
following (“Permitted Debt”):
(a)    Indebtedness incurred or created under the Financing Documents or the
HoldCo Financing Documents (including any incremental facility permitted under
the HoldCo Acquisition/Revolver Credit Agreement), Indebtedness of OpCo incurred
or created under the OpCo Financing Documents (including any incremental
facility permitted thereunder) and OpCo’s or its Subsidiaries’ Indebtedness
existing as of the Effective Date;
(b)    (x) additional Debt of OpCo and its subsidiaries if:
(i)    both before and after giving effect thereto on a Pro Forma Basis as of
the last day of the most recently‑ended Test Period, OpCo would be in compliance
with Section 5.12 of the OpCo Credit Agreement or any similar financial
covenants in any replacement, refinancing, refunding, renewal or extension
thereof; and
(ii)    such additional Debt shall not benefit from any Liens, unless the
benefits of any such other Liens have been granted to the lenders under the OpCo
Financing Documents (or lenders under any replacement, refinancing, refunding,
renewal or extension thereof) on a pari passu basis with the lenders of such
additional Debt pursuant to intercreditor provisions reasonably satisfactory to
the Required Lenders (as such term


73


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





is defined in the OpCo Credit Agreement or any similar term in any replacement,
refinancing, refunding, renewal or extension thereof),
together with (y) any other additional Indebtedness of OpCo and its subsidiaries
as permitted under the OpCo Financing Documents, in the case of clause (x) and
(y), so long as such additional Indebtedness shall not have restrictions on the
ability of OpCo or its subsidiaries to pay dividends or make other distributions
to their respective members or shareholders more restrictive than those set
forth in the OpCo Financing Documents on the Effective Date or as may be
required by law;
(c)    Hedging Arrangements permitted under Section 6.12;
(d)    purchase money obligations of OpCo and its subsidiaries incurred to
finance discrete items of equipment that extend to and are secured by only the
equipment being financed in an aggregate principal amount outstanding not to
exceed $125,000,000 at any time;
(e)    Indebtedness of OpCo and its subsidiaries created in connection with any
Capital Lease, Sale and Leaseback Transaction or lease‑leaseback transaction in
an aggregate principal amount outstanding not to exceed $100,000,000 at any
time;
(f)    current accounts payable arising, accrued expenses incurred, and
financing of insurance premiums, in the ordinary course of business which are
payable in accordance with customary practices that are not overdue by more than
ninety (90) days (unless the Borrower or the applicable Subsidiary is contesting
the existence or amount of such accounts payable in accordance with the
Permitted Contest Conditions);
(g)    amounts payable or provided as collateral under any contracts to which
the Borrower or any of its Subsidiaries is a party that are permitted pursuant
to the Financing Documents (to the extent the same constitute Indebtedness);
(h)    Indebtedness owing by the Borrower or any of its Subsidiaries to the
Borrower or any other subsidiary, and guarantees by the Borrower or any
guarantee by the Borrower or any of its Subsidiaries of any Indebtedness, or
other obligations or liabilities of the Borrower or any such Subsidiary
otherwise permitted hereunder;
(i)    Permitted Subordinated Debt;
(j)    liabilities arising under the Merger Agreement or with respect to
customary indemnification obligations in favor of sellers in connection with
acquisitions or investments (including Permitted Investments) and purchasers in
connection with dispositions permitted under Section 6.01;
(k)    Indebtedness under deferred compensation or other similar arrangements
incurred in connection with an acquisition or any other investment permitted
hereunder (including Permitted Investments);


74


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(l)    obligations in respect of performance, bid, appeal and surety bonds, in
each case in the ordinary course of business or consistent with past practice of
Cleco Corp. or the Borrower and its Subsidiaries;
(m)    Indebtedness assumed by OpCo or any of its subsidiaries in connection
with any acquisition permitted hereunder (including Permitted Investments) and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct and contingent
obligors with respect thereto are not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension;
(n)    other additional unsecured Debt in an aggregate principal amount
outstanding not to exceed $125,000,000 at any time;
(o)    (i) the Senior Notes and (ii) Refinancing Senior Debt;
(p)    other additional Debt of OpCo, so long as (i) such Debt is issued in
place of all or a portion of the Debt of OpCo contemplated by the OpCo Financing
Documents, (ii) such additional Debt has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of the Debt being
refinanced and (iii) such additional Debt does not have restrictions on the
ability of OpCo or its subsidiaries to pay dividends or make other Distributions
to their respective members or shareholders more restrictive than those set
forth in the OpCo Financing Documents as in effect on the Effective Date or as
may be required by law; and
(q)    so long as no loans under the HoldCo Acquisition Loan Facility remain
outstanding, additional Debt of Borrower if:
(i)    both before and after giving effect thereto on a Pro Forma Basis as of
the last day of the most recently‑ended Test Period, the Borrower would be in
compliance with Section 5.12;
(ii)    such additional Debt has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the then‑outstanding
principal amount of the Loans; and
(iii)    such additional Debt shall not benefit from any Liens, unless (A) the
benefits of any such other Liens have been granted to the Lenders on a pari
passu basis with the lenders of such additional Debt pursuant to intercreditor
provisions reasonably satisfactory to the Required Lenders and (B) no Default or
Event of Default shall have occurred and be continuing at the time of the
incurrence of such additional Debt, or would occur as a result of the incurrence
of such additional Debt; and
(r)    any Permitted Refinancing Indebtedness in respect of clauses (a) through
(q) above.


75


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





SECTION 6.04    Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon or with
respect to (i) any Equity Interests in, or Permitted Subordinated Debt owed by,
OpCo, except (A) Liens securing the Loan Obligations, (B) Liens securing other
Secured Obligations on a pari passu basis with the Loan Obligations in
accordance with the Pari Passu Intercreditor Agreement and (C) non‑consensual
Permitted Liens that do not secure any Indebtedness or (ii) any of its other
property, assets or revenues, except for Permitted Liens.
SECTION 6.05    Investments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make any investments in any equity or debt securities
(issued by Persons other than the Borrower) or make any loan or advance to any
Person, other than (collectively, “Permitted Investments”):
(a)    Cash Equivalents;
(b)    Hedging Arrangements permitted under Section 6.12;
(c)    investments by the Borrower or any of its Subsidiaries in any Subsidiary
of the Borrower;
(d)    investments by OpCo and its subsidiaries in the equity of any Receivables
Entity, pursuant to a Permitted Receivables Financing in an aggregate amount not
to exceed $75,000,000 at any one time outstanding;
(e)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
supplies, in each case in the ordinary course of business;
(f)    extensions of trade credit by OpCo and its subsidiaries in the ordinary
course of business;
(g)    investments made as a result of the receipt of non‑cash consideration
from dispositions in compliance with Section 6.01;
(h)    loans and advances made in the ordinary course of business to the
Borrower’s or any of its Subsidiaries’ employees in an aggregate principal
amount not to exceed $3,000,000 at any time outstanding;
(i)    Permitted Acquisitions by OpCo and its subsidiaries;
(j)    additional investments by OpCo and its subsidiaries so long as the
aggregate amount invested, loaned or advanced does not exceed $10,000,000 in any
fiscal year;
(k)    additional investments so long as both before and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing under
Article VII(a), Article VII(b), Article VII(f), Article VII(g), Article VII(h)
or Article VII(l) and (ii) the Borrower would be in compliance with the
financial covenant in Section 5.12(a) on a Pro Forma


76


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Basis as of the relevant Test Period as though such investments had been
consummated as of the first day of such Test Period; and
(l)    to the extent constituting investments, transactions permitted under
Section 6.01, Section 6.03, Section 6.04 or Section 6.06.
SECTION 6.06    Distributions. The Borrower shall not directly or indirectly
make or declare any Distribution if any Default or Event of Default then exists
or would result therefrom upon giving pro forma effect to such Distribution,
except that, so long as no Default or Event of Default under Article VII(a),
Article VII(b), Article VII(f), Article VII(g), Article VII(h) or Article VII(l)
shall have occurred and be continuing or would result from such Distribution,
the Borrower may declare and pay tax Distributions to its members and
shareholders at any time in an amount equal to the federal and state taxable
income of such members or shareholders or their shareholders, partners or
members, as applicable, with respect to the taxable income generated with
respect to the Borrower and its Subsidiaries (if any), as calculated in
accordance with the Code and applicable federal and state income tax
regulations, multiplied by the highest marginal tax rate applicable to such
respective federal and state taxable income.
SECTION 6.07    Transactions with Affiliates. The Borrower shall not, nor shall
it permit any of its Subsidiaries to, enter into any agreement or arrangement
with any of its Affiliates or Sponsors or any Affiliate of any Sponsor (in each
case, other than any such agreement or arrangement with the Borrower or any of
its Subsidiaries and any other subsidiary or other than de minimis contracts
with consideration less than an amount to be agreed) unless such transaction is
in compliance with applicable laws and regulations of the Federal Energy
Regulatory Commission and the Louisiana Public Service Commission pertaining to
affiliate transactions and is (i) entered into in the ordinary course of
business, (ii) authorized by a tariff or rate schedule which has been approved
by a Governmental Authority or performed in accordance with its orders,
(iii) permitted under Section 6.01 or Section 6.03, (iv) pursuant to any
contract in effect on the Effective Date, as the same may be amended, extended
or replaced from time to time so long as such contract as so amended, extended
or replaced is, taken as a whole, not materially less favorable to the Borrower
and its Subsidiaries or (v) on terms no less favorable to the Borrower than the
Borrower could obtain in a comparable arm’s‑length transaction with a Person
that is not an Affiliate of a Sponsor.
SECTION 6.08    Constitutive Documents. The Borrower will not, nor will it
permit any of its Subsidiaries to, modify its Constitutive Documents to the
extent that such change will materially and adversely affect the rights of the
Lenders.
SECTION 6.09    Anti‑Terrorism Laws and Sanctions; Anti‑Money Laundering. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, (a) directly
or indirectly, (i) knowingly conduct any business or engage in making or
receiving any contribution of funds (including the proceeds of any Borrowing),
goods or services to or for the benefit of any Restricted Party or in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Restricted Party
in violation of any Anti-Terrorism Laws, (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to any Anti‑Terrorism Law, or


77


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti‑Terrorism Law (and the Borrower
shall deliver to the Lenders any certification or other evidence requested from
time to time by any Lender in its reasonable discretion, confirming compliance
with this Section 6.09) or (b) cause or knowingly permit any of the funds of the
Borrower that are used to repay the Loans to be derived from any unlawful
activity with the result that the making of the Loans would be in violation of
law or benefit any Restricted Party.
SECTION 6.10    Name, Fiscal Year. The Borrower shall not change its name or its
fiscal year without providing prior written notice to the Administrative Agent.
SECTION 6.11    Registered Office. The Borrower shall not move its registered
office from the State of Louisiana without providing prior written notice to the
Administrative Agent and shall maintain at its principal place of business
originals or copies of its principal books and records.
SECTION 6.12    Derivative Transactions. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, enter into any derivative transactions,
except (i) transactions in futures, floors, collars and similar Hedging
Arrangement involving the stock price of a Person involved in a merger or
similar transaction permitted by the Financing Documents or (ii) in the ordinary
course of the Borrower’s or such Subsidiary’s business for non‑speculative
purposes, including, but not limited to, interest rate Hedging Arrangements with
respect to Permitted Debt.
ARTICLE VII
EVENTS OF DEFAULT


The occurrence and continuance of any one or more of the following events shall
(after the lapse of any cure period applicable thereto) constitute an “Event of
Default”:
(a)    The Borrower shall fail to pay any principal of or interest on the Loans
on the date when due or, in the event of any technical or administrative error
in connection with the making of any such payment of interest, such failure is
not remedied within three (3) Business Days after the applicable due date
therefor;
(b)    The Borrower shall fail to pay fees or other amounts payable under any
Financing Document (other than interest and principal) when due and such failure
is not remedied within ten (10) Business Days after the applicable due date
therefor;
(c)    The Borrower or any of its Subsidiaries shall fail to comply with any
covenant or agreement applicable to it contained in (A) Section 5.01,
Section 5.03(a)(i), Section 5.08(a), Section 6.01, Section 6.02, Section 6.04 or
Section 6.06, (B) Section 5.02, Section 5.04, Section 6.03, Section 6.05,
Section 6.07 or Section 6.09 unless such failure is remedied within
ten (10) Business Days after the Borrower becomes aware of such failure,
(C) Section 5.08 (other than Section 5.08(a)), Section 5.10 or Section 6.12,
unless such failure is remedied within thirty (30) days after the Borrower
becomes aware of such failure, or such longer period not to exceed
sixty (60) days (as may be extended by the Required Lenders), as is reasonably


78


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





necessary under the circumstances to remedy such failure, or (D) Section 5.12
and such failure shall not have been cured in accordance therewith;
(d)    The Borrower or any of its Subsidiaries shall fail to comply with any
covenant under this Agreement (other than set forth in clauses (a) through (c)
above) and such failure is not remedied within thirty (30) days after the
Borrower becomes aware of such failure or such longer period, not exceeding
ninety (90) days, or is reasonably necessary under the circumstances to remedy
such failure; provided, that, if the Borrower or the applicable Subsidiary is
continuing diligently in good faith to remedy such failure, such ninety (90) day
period will be extended to the earlier of (i) the date in which the Borrower or
such Subsidiary is no longer working in good faith to remedy such failure and
(ii) one‑hundred twenty (120) days (as may be extended by the Required Lenders);
(e)    Any representation or warranty made by the Borrower or any of its
Subsidiaries in any Financing Document or in any certificate or document
required to be delivered thereby proves to have been incorrect in any material
respect when made, unless such misrepresentation is capable of remedy and either
(A) is remedied within thirty (30) days after the Borrower becomes aware of such
misrepresentation or (B) the Borrower or the applicable Subsidiary is continuing
diligently in good faith to remedy such inaccuracy, in which case the
thirty (30) day period will be extended to the earlier of (1) the date on which
the Borrower or such Subsidiary is no longer working in good faith to remedy
such inaccuracy and (2) sixty (60) days (as may be extended by the Required
Lenders);
(f)    Any Financing Document ceases (other than in accordance with its terms)
to be in full force and effect (other than, in the case of the Equity Pledge, as
a result of any act or omission by the Administrative Agent or any Lender), or
the Borrower denies in writing further liability or obligation under, or
otherwise repudiates, any Financing Document;
(g)    Any Change in Control shall occur;
(h)    A Bankruptcy Event shall occur with respect to the Borrower or any of its
Material Subsidiaries;
(i)    A final judgment shall be entered against the Borrower or any of its
Subsidiaries for the payment of money in an aggregate amount in excess of
$50,000,000 (to the extent not covered by insurance or an enforceable indemnity)
and such judgment remains unsatisfied without any procurement of a stay of
execution for a period of sixty (60) days;
(j)    Any material Governmental Approval necessary for the execution, delivery
and performance of the material obligations under the Financing Documents shall
be terminated or shall not be obtained, maintained, or complied with; unless
such Governmental Approval is replaced, obtained, re‑obtained, renewed or
complied with within forty‑five (45) days after the Borrower receives written
notice of such termination or failure to obtain, maintain or comply from the
Administrative Agent, or such longer period, not exceeding ninety (90) days, as
is reasonably necessary under the circumstances to replace, obtain, re‑obtain,
renew or comply with any such Governmental Approval; provided that, if the
Borrower has commenced any process to obtain or re‑obtain any such Governmental
Approval within such ninety (90) day


79


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





period and is continuing diligently in good faith to obtain or re‑obtain any
such Governmental Approval, such ninety (90) day period will be extended to the
earlier of (i) the date on which the Borrower is no longer working in good faith
to remedy such failure and (ii) one‑hundred eighty (180) days;
(k)    An ERISA Event shall have occurred which, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect; or
(l)    The Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) with respect to any
of its Debt in an aggregate principal amount outstanding in excess of
$50,000,000 when and as the same shall become due and payable (after giving
effect to any applicable grace or cure period), or any such Debt in an aggregate
principal amount outstanding in excess of $50,000,000 shall have been declared
immediately due and payable prior to its scheduled maturity.
If any Event of Default occurs and is continuing, then the Administrative Agent
(at the direction of the Required Lenders) shall have the right: (i) by notice
to the Borrower, to declare the commitments to be terminated, whereupon the same
will be terminated immediately; (ii) by notice to the Borrower, to declare the
entire unpaid principal amount of the Loans (together with all accrued and
unpaid interest thereon and any other amount then due under the Financing
Documents to the Lenders) to be forthwith due and payable, whereupon such
amounts will become and be immediately due and payable, without presentment,
demand, protest, or notice of any kind except as expressly provided herein, all
of which are hereby expressly waived by the Borrower; and (iii) to exercise all
rights and remedies permitted by law and as set forth in the Financing
Documents. Notwithstanding the foregoing, if the Event of Default set forth in
clause (h) occurs, the actions described in clause (i) and (ii) above will be
deemed to have occurred automatically and without notice.
Notwithstanding anything set forth herein or in any Financing Document to the
contrary, no Lender may, except by participating in a Lender vote under
Section 9.02 of this Agreement, (i) sue for or institute any creditor’s process
(including an injunction, garnishment, execution or levy, whether before or
after judgment) in respect of any Loan Obligation (whether or not for the
payment of money) owing to it under or in respect of any Financing Document,
(ii) take any step for the winding‑up, administration of or dissolution of, or
any insolvency proceeding in relation to, the Borrower or any of its
Subsidiaries, or for a voluntary arrangement, scheme of arrangement or other
analogous step in relation to the Borrower or any of its Subsidiaries, or
(iii) apply for any order for an injunction or specific performance in respect
of the Borrower or any of its Subsidiaries in relation to any of the Financing
Documents.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
SECTION 8.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Financing Documents,


80


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Financing Documents, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders, and, except as expressly
provided in Section 8.06(a) or Section 8.06(b), the Borrower shall not have
rights, whether as a third‑party beneficiary or otherwise, of any such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Financing Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
SECTION 8.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Financing Documents. Without limiting the
generality of the foregoing,
(i)    the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing,
(ii)    the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Financing Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Financing Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under the Bankruptcy Code or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
the Bankruptcy Code, and
(iii)    except as expressly set forth in the Financing Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.


81


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non‑appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Financing Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Financing Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Financing Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in any Financing Document, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 8.05    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub‑agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub‑agents except to the extent that a court of
competent jurisdiction determines in a final and non‑appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub‑agents.
SECTION 8.06    Resignation of Administrative Agent.
(a)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld,


82


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





conditioned or delayed), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent with the
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed and provided such consent shall not be required for the
appointment of any successor Administrative Agent that is a Lender or an
Affiliate of a Lender) which shall be a bank with an office in the United
States, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
(b)    If the bank serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such bank remove such bank as Administrative Agent and, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided such consent shall not be required for the appointment of any
successor Administrative Agent that is a Lender or an Affiliate of a Lender),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within
thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Financing
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Financing Documents. The fees payable by the Borrower to a successor


83


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Financing Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
SECTION 8.07    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Financing Document
or any related agreement or any document furnished hereunder or thereunder.
SECTION 8.08    No Other Duties. None of the Lenders, if any, identified in this
Agreement as a Mandated Lead Arranger shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Mandated Lead Arranger as it
makes with respect to the Administrative Agent in the preceding paragraph.
SECTION 8.09    No Liability. The Lenders are not partners or co‑venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender. The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement.
SECTION 8.10    Representative of Secured Parties.
(a)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into the Pari Passu Intercreditor Agreement, the Pledge Agreement
and each other Security Document (if any) to which it is a party and to take all
action contemplated by such documents. Each Lender agrees that no Secured Party
(other than the Administrative Agent) shall have the right individually to seek
to realize upon the security granted by any Security Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Security Documents.


84


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(b)    In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations in accordance with
Section 6.03(o), Section 6.03(g) or otherwise as agreed by the Borrower in
writing in its sole discretion, the Administrative Agent is hereby authorized,
and hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Financing Documents necessary or appropriate to grant and
perfect a Lien on such Collateral in favor of the Administrative Agent on behalf
of the Secured Parties.
(c)    The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) as described in Section 9.02(d); (ii) as permitted
by, but only in accordance with, the terms of the applicable Financing Document;
or (iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto. Upon any sale, transfer or Disposition of
assets constituting Collateral which is permitted pursuant to the terms of any
Financing Document, or consented to in writing by the Required Lenders or all of
the Lenders, as applicable, and upon at least five (5) Business Days’ prior
written request by the Borrower to the Administrative Agent, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold, transferred or Disposed;
provided, however, that (x) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (y) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
(d)    In accordance with Section 8.01 of the Pari Passu Intercreditor
Agreement, the Administrative Agent and the Lenders hereby designate and appoint
Wells Fargo Bank, N.A. as the Collateral Agent under the Pari Passu
Intercreditor Agreement and the Pledge Agreement, vested with all the authority,
rights, powers, duties and obligations of the Collateral Agent thereunder. By
its execution of the Accession Agreement referred to in Section 4.01(b), Wells
Fargo Bank, N.A. will accept such designation and appointment.
SECTION 8.11    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the


85


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 2.10 and
Section 9.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and Section 9.03.
ARTICLE IX
MISCELLANEOUS


SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Cleco Corporation, 2030 Donahue Ferry Road,
Pineville, LA 71360‑5226, Attention of Darren Olagues, Telecopy No.
318‑484‑7697, Telephone No. 318‑484‑7589, with a copy to (which shall not
constitute notice) Kirkland & Ellis LLP, Attention of Samantha Good, 555
California Street, Suite 2700, San Francisco, CA 94109 Telecopy No.
415‑439‑1500, Telephone No. 415‑439‑1914;
(ii)    if to the Administrative Agent, to it at Mizuho Bank, Ltd., Harborside
Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu
Sakyo, Telecopy No. 201-626-9335, Telephone No. 201-626-9333, with a copy to
(other than with respect to a Borrowing Request or an Interest Election Request)
Shearman and Sterling LLP, 599 Lexington Ave., New York, NY 10022-6069,
Attention of Gregory Tan, Telecopy No. 212-646-8324, Telephone No. 212-848-8324;
and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).


86


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received by the recipient during its normal business hours.
SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Financing Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Financing Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified and no consent to any departure therefrom shall be effective except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall:


87


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(i)    extend, reinstate or increase the Commitment of any Lender without the
written consent of such Lender,
(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder or change the currency of any
Loan, without the written consent of each Lender directly affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby,
(iv)    change Section 2.15(b) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
affected Lender whose share is to be decreased,
(v)    release all or substantially all of the Collateral, without the consent
of each Lender or as otherwise expressly required by law (excluding any such law
that exists or is applicable to the Collateral due to any action or omission by
the Borrower or any of its Affiliates), or
(vi)    change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each affected Lender whose voting power is to be decreased;
provided that no amendment, waiver or consent with respect to any provision of
this Agreement that materially and adversely affects the Administrative Agent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent;
provided, further, in each case, that any Lender that is a direct or indirect
owner of the Equity Interests of the Borrower and any Affiliate of such Person
(an “Affiliated Lender”) shall not, in any event, be entitled to vote (and the
Loans of any such Person shall be disregarded in such vote) unless such
amendment disparately or disproportionately affects such Affiliated Lender;
provided, however, if such vote is sufficient to effectuate any amendment,
modification, waiver, consent or other action, such Affiliated Lender shall be
deemed to have voted affirmatively. The Lenders shall use reasonable efforts to
promptly review any requests by the Borrower to amend, modify, supplement and/or
waive any provision in this Agreement or any related document.
(c)    Notwithstanding the foregoing (but subject to the limitations set forth
in Section 9.02(b)(i), Section 9.02(b)(ii) and Section 9.02(b)(iii)), this
Agreement and any other Financing Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of


88


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





this Agreement and the other Financing Documents with the Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Borrower on the Pledged Equity and any other
Collateral from time to time granted in the Borrower’s sole discretion (i) upon
the termination of all the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Loan
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Borrower in respect of) all interests retained by the
Borrower, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non‑Consenting
Lender”), then the Borrower may upon prior written notice to the Administrative
Agent and such Non‑Consenting Lender elect to replace such Non‑Consenting Lender
as a Lender party to this Agreement, provided that, concurrently with such
replacement, (A) (i) another Person that is an Eligible Assignee which is
reasonably satisfactory to the Borrower shall agree, as of such date, to
purchase for cash at par the Loans and other Loan Obligations due to the
Non‑Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non‑Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04; provided that in the case of any
such assignment, such assignment shall be sufficient (together with all other
consenting Lenders) to cause the adoption of the applicable change, waiver,
consent or departure from this Agreement and/or (ii) so long as no Event of
Default shall have occurred and be continuing, Borrower may repay at par all
Loans and other Loan Obligations of the Borrower owing to any such
Non‑Consenting Lender relating to the Loans and participations held by such
Non‑Consenting Lenders as of such repayment date; provided, it is agreed and
understood that in the case of clauses (A)(i) and (A)(ii) above the pro rata
prepayment requirements otherwise required under this Agreement shall not apply,
and (B) the Borrower shall pay to such Non‑Consenting Lender in same day funds
on the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non‑Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non‑Consenting Lender under Section 2.13 and Section 2.15, and (2) an
amount, if any, equal to the payment which would have been due to


89


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





such Lender on the day of such replacement under Section 2.14 had the Loans of
such Non‑Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. In the event that a Non-Consenting Lender does not execute
an Assignment and Assumption pursuant to this Section within three (3) Business
Days after receipt by such Non‑Consenting Lender of a notice of replacement
pursuant to this Section, the Administrative Agent shall be entitled (but not
obligated) to execute such an Assignment and Assumption on behalf of such
Non‑Consenting Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the replacement Lender shall be effective for purposes
of this Agreement.
(f)    Notwithstanding anything to the contrary in this Section 9.02, if any
amendment, waiver or consent to this Agreement is ministerial in nature or is
necessary to correct an error or inconsistency in this Agreement and does not
involve any material change, then the Administrative Agent may execute or
approve such amendment, waiver or consent in its discretion without seeking
instructions of the Required Lenders. The Administrative Agent shall provide to
each of the Lenders a copy of any such amendment, waiver or consent promptly
upon its effectiveness.
SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent
and the Mandated Lead Arrangers, including the reasonable and documented
out‑of‑pocket fees, charges and disbursements of counsel for the Administrative
Agent and Mandated Lead Arrangers (limited, in the case of legal fees, to the
legal fees of one primary outside counsel and, to the extent reasonably
necessary and requested by the Mandated Lead Arrangers, one outside Louisiana
counsel, in each case, for the Administrative Agent and the Mandated Lead
Arrangers, taken as a whole), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the Facility provided for herein, the preparation
and administration of this Agreement and the other Financing Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided, however, under no circumstances shall the Borrower be
responsible for any travel or transportation costs of the Administrative Agent
or Mandated Lead Arrangers, and (ii) all expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender (but solely one counsel and,
if requested by the Mandated Lead Arrangers, one Louisiana counsel, in respect
of the Administrative Agent, the Mandated Lead Arrangers and the Lenders,
collectively) in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Financing Document, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided, that,
notwithstanding anything herein to the contrary, other than as set forth in this
Section 9.03(a)(iii), the Borrower will not be responsible for any other amounts
relating to independent advisors, experts, counsel, consultants or other Persons
retained by the Administrative Agent, the Lenders or the Mandated Lead
Arrangers. Any agreements that the Administrative Agent enters into with
independent advisors, experts, counsel, consultants or any other Person
involving costs to be reimbursed by the Borrower shall be required to be
approved by the Required Lenders and be in accordance with the terms of the
Financing Documents.


90


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





(b)    The Borrower shall indemnify the Administrative Agent, each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising in connection with, or as a result of
(i) the preparation, execution or delivery of any Financing Document or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Commitment
or Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned, leased
or operated by the Borrower or any Subsidiary, or any Environmental Liability
with respect to the Borrower or any Subsidiary, or (iv) any actual claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non‑appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee or the
material breach in bad faith by any Indemnitee of its express obligations
hereunder or any other Financing Document. This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non‑Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under clause (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent.
(d)    To the fullest extent permitted by applicable law, none of the parties
hereto or to any other Financing Document shall assert, and each such party
hereby waives, any claim against any other party on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof or arising out of the activities in connection therewith;
provided, however, that, for the avoidance of doubt, the waiver in this Section
9.03(d) shall be without prejudice to the rights and remedies of an Indemnitee
under Section 9.03(b) with respect to any and all out-of-pocket losses, claims,
damages, liabilities and related expenses incurred by any Indemnitee as and to
the extent provided in Section 9.03(b).
(e)    In the event that any claim, litigation, investigation or proceeding
shall be brought against any Indemnitee relating to the matters set forth in
clause (a)(iii) of this Section 9.03, such Indemnitee shall promptly notify the
Borrower thereof, and the Borrower shall be entitled, in its sole discretion, to
assume and direct the defense thereof and appoint


91


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





counsel of its own choosing in connection therewith. The same shall be a
condition to the ability of such Indemnitee to receive any related
indemnification contemplated herein. Notwithstanding the Borrower’s assumption
and direction of such defense or election to appoint counsel to represent an
Indemnitee in any action, such Indemnitee shall have the right to employ
separate counsel (including local counsel, but only one such counsel in any
jurisdiction in connection with any action), and the Borrower shall bear the
reasonable fees, costs and expenses of such separate counsel if, and only if
(i) the use of counsel chosen by the Borrower to represent the Indemnitee would
present such counsel with a conflict of interest, (ii) the actual or potential
defendants in, or targets of, any such action include both the Indemnitee and
the Borrower, and the Indemnitee shall have reasonably concluded that there may
be legal defenses available to it or other Indemnitees which are different from
or additional to those available to the Borrower, (iii) the Borrower shall not
have employed counsel to represent the Indemnitee within a reasonable time after
notice of the institution of such action shall have been received by the
Borrower, or (iv) the Borrower shall authorize the Indemnitee to employ separate
counsel at their reasonable expense. The Borrower shall not be liable for any
settlement or compromise of any action or claim by an Indemnitee affected
without its prior written consent, but if settled with the Borrower’s written
consent, or if there is a final judgment against an Indemnitee in any such
proceeding, the Borrower agrees to indemnify and hold harmless each Indemnitee
in the manner and subject to the conditions set forth in this Section 9.03. In
any such claim or proceeding, the defense of which is assumed by the Borrower,
the Borrower agrees that it will not, without the prior written consent of the
relevant Indemnitees, which consent shall not be unreasonably withheld, delayed
or conditioned, settle any pending or threatened claim or proceeding relating to
the matters contemplated in this clause (e) (whether or not such Indemnitee is a
party to such claim or proceeding) unless such settlement includes a provision
unconditionally releasing such Indemnitee from all liability in respect of any
such claims or proceedings by any releasing party related to or arising out of
such relevant proceedings and does not impose upon such Indemnitee any payment
or performance obligations or similar liability and does not contain any factual
or legal admission or finding by or with respect to such Indemnitee.
(f)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
(g)    Each party’s obligations under this Section shall survive the termination
of the Financing Documents and payment of the obligations hereunder.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in clause (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the


92


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign or sell (either as an assignment or any other means by which
title or interest in any rights, including economic rights, to its respective
Loans (or any portion thereof) are alienated, transferred, sold or otherwise
encumbered (including by use of any derivative instrument)) (for purposes of
this Section 9.04, an “assignment”) to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, delayed or conditioned) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment if an Event of Default has occurred and is
continuing; and
(B)    the Administrative Agent;
provided that (x) no assignment to the Borrower or any Affiliate of the Borrower
shall be permitted, (y) any assignment made in violation of this proviso shall
be void ab initio and (z) no such consent shall be required for any assignment
to a Qualified Eligible Assignee.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and will be in integral
multiples of $1,000,000 in excess thereof unless the Borrower otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan assigned;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 or such other fee as may be agreed in relation to
such Assignment and Assumption, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate‑level information
(which may contain


93


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





material non‑public information about the Borrower and its affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.13, Section 2.14, Section 2.15 and Section 9.03, each only as to the
costs, amounts and claims relating to the period prior to such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender with respect to the
entries applicable to such Lender and its Affiliates, at any reasonable time and
from time to time upon reasonable prior notice. For the avoidance of doubt the
parties intend that the Loans shall at all times be maintained in “registered
form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(b), Section 2.15(e) or
Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full,


94


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





together with all accrued interest thereon, or otherwise waived. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(vi)    Notwithstanding anything set forth herein to the contrary, to the extent
that an assignment under this Section 9.04(b) results at the time of such
assignment in an increase in costs described in Section 2.13 or Section 2.15
from those being charged by the assigning Lender prior to such assignment
(measured as of the date on which the assignment is made to such assignee), then
the Borrower will not be required to pay such costs in excess of the comparable
costs that were required to be paid by the Borrower to the assigning Lender as
of such date (prior to giving effect to such assignment).
(c)    Notwithstanding anything to the contrary in this Section 9.04, any Lender
may at any time, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more Persons (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loan owing
to it); provided that (A) such Lender’s obligations under this Agreement or any
Financing Document shall remain unchanged and such participation shall not
constitute a “Lender” hereunder; (B) such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations and such
participation shall not give rise to any legal privity between the Borrower and
the Participant; (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) such participation shall not entitle the Participant to consent to any
amendments, consents or waivers with respect to any Financing Document;
provided, further that no participation may be sold to any individual, the
Borrower, the Sponsors, any Affiliate of the Borrower or any Sponsor, or any
private equity, infrastructure or mezzanine fund. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and each other
Financing Document and to approve any amendment, modification or waiver of any
provision of this Agreement and each other Financing Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver to
the extent such amendment, modification or waiver would (i) extend the final
scheduled maturity of any Loan in which such Participant is participating, or
reduce the rate or extend the time of payment of principal or interest thereon
(except in connection with a waiver of applicability of any post‑default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or the calculations in respect thereof shall not constitute a
reduction in the rate of interest), or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory prepayment of the
Loans or reduction of Commitments shall not constitute a change in the terms of
such participation) or (ii) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.12,
Section 2.13, Section 2.14 and Section 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.15(f) (it being
understood that the documentation required under Section 2.15(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by


95


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





assignment pursuant to clause (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.15 and 2.16
as if it were an assignee under clause (b) of this Section; (B) shall not be
entitled to receive any payment under Section 2.13 or Section 2.15, unless such
participation shall have been made with the Borrower’s prior written consent,
and (C) shall not be entitled to receive any greater payment under Section 2.13
or Section 2.15, with respect to any participation greater than its
participating Lender would have been entitled to receive; provided further,
other than as provided in the foregoing clause (B), no participation shall
result in the Borrower having to pay any additional amounts as a result thereof.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.15(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other Loan Obligations under this
Agreement and each other Financing Document (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of doubt
the parties intend that the Loans shall at all times be maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto or otherwise affect
or alter the obligations or rights of the Borrower.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or any other
Financing Document is outstanding and unpaid and so long as the Commitments have
not expired or terminated. The provisions of Section 2.13, Section 2.14,
Section 2.15 and Section 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any other Financing Document
or any provision hereof or thereof.


96


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.07    Severability. Any provision of any Financing Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all of the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Financing Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Financing Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in


97


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





this Agreement or any other Financing Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document against
the Borrower or its properties in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Financing Document in
any court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Financing Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Mandated
Lead Arrangers and the Lenders agrees to maintain the confidentiality of the
Information (as defined below) contained in any documents exchanged or otherwise
disclosed in connection with the transactions contemplated by the Financing
Documents, except that Information may be disclosed (a) to any of its respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self‑regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Financing Document or any suit,


98


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





action or proceeding relating to this Agreement or any other Financing Document
or any action or proceeding relating to this Agreement or any other Financing
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties or brokers)
to any Hedging Arrangements or other transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder as permitted pursuant to the Financing Documents, (g) with
the prior written consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Mandated Lead
Arranger, any Lender or any of their respective Affiliates on a non‑confidential
basis from a source other than the Borrower (except as a result of a breach of a
confidentiality obligation known to such Administrative Agent, Mandated Lead
Arranger, Lender or respective Affiliate). For the purposes of this Section,
“Information” means all information received from the Borrower or its
Subsidiaries relating to the Borrower or its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non‑confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries (except as a result of a
breach of a confidentiality obligation known to such Administrative Agent,
Lender or Affiliate). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each party’s obligations under this
Section will terminate on the second (2nd) anniversary of the date on which the
principal of and interest on each Loan and all fees and other Loan Obligations
are paid in full.
SECTION 9.13    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 9.14    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
SECTION 9.15    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in


99


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Financing
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s‑length
commercial transactions between the Borrower and its Affiliates, on the
one hand, and the Lenders and their Affiliates, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Financing Documents;
(ii) (A) each of the Lenders and their Affiliates is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) no Lender or any of its Affiliates has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Financing
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
[Signature Pages Follow]






100


Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
 
 
CLECO CORPORATE HOLDINGS LLC,
as Borrower
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Darren J. Olagues
 
 
 
Name: Darren J. Olagues
 
 
 
Title: Chief Executive Officer and President
 
 
 
 
 
 
 
 
By:
/s/ Terry L. Taylor
 
 
 
Name: Terry L. Taylor
 
 
 
Title: Chief Financial Officer



















[Signature Page to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
MIZUHO BANK, LTD.,
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nelson Chang
 
 
 
 
Name: Nelson Chang
 
 
 
 
Title: Authorized Signatory





[Signature Page to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anju Abraham
 
 
 
 
Name: Anju Abraham
 
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
By:
/s/ Gordon R. Eadon
 
 
 
 
Name: Gordon R. Eadon
 
 
 
 
Title: Authorized Signatory

















[Signature Page to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
JPMORGAN CHASE BANK, N.A.,
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Helen D. Davis
 
 
 
 
Name: Helen D. Davis
 
 
 
 
Title: Executive Director











[Signature Page to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
MIZUHO BANK, LTD.,
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nelson Chang
 
 
 
 
Name: Nelson Chang
 
 
 
 
Title: Authorized Signatory





[Signature Page to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
REGIONS BANK,
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dion Barrett
 
 
 
 
Name: Dion Barrett
 
 
 
 
Title: Director





[Signature Page to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ James D. Weinstein
 
 
 
 
Name: James D. Weinstein
 
 
 
 
Title: Managing Director





[Signature Page to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
THE BANK OF NOVA SCOTIA,
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Dewar
 
 
 
 
Name: David Dewar
 
 
 
 
Title: Director





[Signature Page to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





 
 
 
WELLS FARGO BANK, N.A.,
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gregory R. Gredvig
 
 
 
 
Name: Gregory R. Gredvig
 
 
 
 
Title: Vice President







[Signature Page to Term Loan Credit Agreement]

--------------------------------------------------------------------------------








SCHEDULE 2.01 TO CREDIT AGREEMENT


COMMITMENTS AND LENDERS


Lender
Loan
 Commitment
Applicable
 Percentage
Mizuho Bank, Ltd.
$40,000,000
13.333333333%
JPMorgan Chase Bank, N.A.
$60,000,000
20.000000000%
Canadian Imperial Bank of Commerce, New York Branch
$40,000,000
13.333333333%
Regions Bank
$40,000,000
13.333333333%
Sumitomo Mitsui Banking Corporation
$40,000,000
13.333333333%
The Bank of Nova Scotia
$40,000,000
13.333333333%
Wells Fargo Bank, N.A.
$40,000,000
13.333333333%
Totals
$300,000,000
100.000000000%









Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------








ADDRESS FOR NOTICES
Administrative Agent:


Mizuho Bank, Ltd.
Harborside Financial Center
1800 Plaza Ten
Jersey City, NJ 07311-4098
Attention: Nobu Sakyo
Telephone: 201-626-9333
Fax: 201-626-9935
Email: LAU_AGENT@mizuhocbus.com




Lenders:


Mizuho Bank, Ltd.
Harborside Financial Center
1800 Plaza Ten
Jersey City, NJ 07311-4098
Attention: Nobu Sakyo
Telephone: 201-626-9333
Fax: 201-626-9935
Email: LAU_AGENT@mizuhocbus.com




JPMorgan Chase Bank, N.A.
10 South Dearborn, 9th Floor
Chicago, IL 60603
Attention: Helen D. Davis
Telephone: 312 732 1759
Fax: 312-732-1762
Email: helen.d.davis@jpmorgan.com




Canadian Imperial Bank of Commerce, New York Branch
595 Bay St. 5th floor
Toronto, Ontario, Canada
ON M5G 2C2
Attention: Hudge Singh
Telephone: 416-304-8422
Fax: 905-948-1934
Email: Hudge.Singh@cibc.ca


2
Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------





Regions Bank
1045 Providence Rd, Suite 200
Charlotte, NC 28207
Attention: Jerry Wells
Telephone:  704-342-6954
Fax:  704-338-1038
Email: jerry.wells@regions.com




Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Attention: Emily Estevez
Telephone: 212-224-4177
Fax: 212-224-4384
Email: eestevez@smbclf.com




The Bank of Nova Scotia
40 King Street West, 55th Floor
Toronto, Ontario, Canada
M5H 1H1
Attention: Richard Kim
Telephone: 416-945-8926
Email: richard.kim@scotiabank.com




Wells Fargo Bank, N.A.
90 S. Seventh Street, 7th Floor
Minneapolis, MN 55402
Attention: Gregory Gredvig
Telephone: 612-667-4832
Fax: 612-316-0506
Email: Gregory.R.Gredvig@wellsfargo.com




3
Cleco Corporate Holdings LLC Term Loan Credit Agreement



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (as
amended, the “Term Loan Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Term Loan Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Term Loan Credit Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1. Assignor:
_________________________________________
2. Assignee:
_________________________________________
[and is an Affiliate/Approved Fund of [identify Lender]1 ]


3. Borrower:
Cleco Corporate Holdings LLC, a Louisiana limited liability company
4. Administrative Agent:
Mizuho Bank, Ltd., as the administrative agent under the Term Loan Credit
Agreement











___________________
1 Select as applicable.




Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






5. Term Loan Credit Agreement:
The Term Loan Credit Agreement dated as of June 28, 2016 among Cleco Corporate
Holdings LLC, a Louisiana limited liability company, the Lenders party thereto
and Mizuho Bank, Ltd., as Administrative Agent

6.Assigned Interest:
Aggregate Amount of Loans for all Lenders
Amount of Loans Assigned
Percentage Assigned of Loans2 
$
$
%
$
$
%
$
$
%
 
 
 

Effective Date: ____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:    
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:    
Name:
Title:
[Consented to and Accepted:
Mizuho Bank, Ltd., as Administrative
Agent


By: ___________________________________                            
Name:
Title: ] 3     


_______________________
2 Set forth, so at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.


A-2
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------







[Consented to:
CLECO CORPORATE HOLDINGS LLC, as Borrower
By: _______________________________                            
Name:
Title: ] 4    










































































____________________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Term Loan Credit Agreement.


4 To be added only if the consent of the Borrower is required by the terms of
the Term Loan Credit Agreement.


A-3
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Credit Agreement or any other Financing Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Financing Documents or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Financing Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Financing Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Term Loan Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Term Loan Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Term Loan Credit Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.02 thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, and (vii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Term Loan Credit Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Financing Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Financing Documents are
required to be performed by it as a Lender.


A-4
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.








A-5
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF BORROWING REQUEST
Mizuho Bank, Ltd.,
as Administrative Agent for the Lenders
under the Term Loan Credit Agreement
referred to below


Attention: Nobu Sakyo
[Date]1 


Ladies and Gentlemen:
Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among Cleco
Corporate Holdings LLC, a Louisiana limited liability company (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
Mizuho Bank, Ltd., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Terms defined in the Term Loan Credit Agreement and
not otherwise defined herein have, as used herein, the respective meanings
provided for therein.
The undersigned Borrower hereby irrevocably gives you notice pursuant to Section
2.03 of the Term Loan Credit Agreement that it requests a Borrowing under the
Term Loan Credit Agreement, and in connection therewith sets forth below the
terms on which such Borrowing is requested to be made:
(A) Type of Borrowing:
[Eurodollar Borrowing]/
[Base Rate Borrowing]
(B) Date of Borrowing:
(which is a Business Day)
_________________________
(C) Funds are requested to be disbursed to the
undersigned Borrower’s account with:
[BANK] (Account No. [ ]).
(D) Aggregate principal amount of
Borrowing:
$_________________________
(F) If a Eurodollar Borrowing, the Interest Period:
[one week]
[[one][two][three][six][twelve]2
months [s]]







_______________________


1 Signed Borrowing Request must be irrevocable and delivered (a) in the case of
a Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three (3)
Business Days before the proposed Borrowing and (b) in the case of an Base Rate
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided that if a telephonic notice of such request has
been made at such time, then a signed Borrowing Request must be delivered
promptly thereafter.




Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------








 
[_______]3 


[Remainder of page intentionally left blank]












































































_____________________________________________________________________________________
2 If twelve months, must be agreed to by all Lenders.


3 The initial Interest Period selected by the Borrower for any Eurodollar
Borrowing may be an irregular Interest Period beginning on the date of the
proposed Borrowing and ending on the final day of any calendar month that is not
less than three Business Days after, and not more than three months after, the
date of such Eurodollar Borrowing.


B-1-2
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





This Borrowing Request is issued pursuant to and is subject to the Term Loan
Credit Agreement executed as of the date set forth above.


CLECO CORPORATE HOLDINGS LLC


By:____________________________________
Name:
Title:




B-1-3
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF INTEREST ELECTION REQUEST
Mizuho Bank, Ltd.,
as Administrative Agent for the Lenders
under the Term Loan Credit Agreement
referred to below


Attention: Nobu Sakyo
Re: CLECO CORPORATE HOLDINGS LLC
[DATE]1 
Ladies and Gentlemen:
Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among Cleco
Corporate Holdings LLC, a Louisiana limited liability company (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
Mizuho Bank, Ltd., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Terms defined in the Term Loan Credit Agreement and
not otherwise defined herein have, as used herein, the respective meanings
provided for therein.
This notice constitutes an Interest Election Request delivered pursuant to
Section 2.06 of the Term Loan Credit Agreement, and the undersigned Borrower
hereby irrevocably makes an election with respect to Loans under the Term Loan
Credit Agreement, and in connection therewith such Borrower specifies the
following [continuation][conversion] with respect to such election:
1.    The Borrowing to which this Interest Election Request
applies:_____________.
2.    Amount of Borrowing resulting from this Interest Election
Request:_____________.
3.    After the conversion or continuation of the related Loans, the resulting
Borrowing in respect of such Loans will be [an Base Rate] [a Eurodollar]
Borrowing.
4.    The effective date of the election made pursuant to this Interest Election
Request (which shall be a Business Day) shall be: _____________.




____________________________
1 Signed Interest Election Request must be irrevocable and delivered (a) not
later than 11:00 a.m., New York City time, three (3) Business Days prior to
conversion or continuation, to convert any Base Rate Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period and (b) not later than 1:00 p.m., New York City
time, three (3) Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period; provided that if a telephonic notice of such request has been made at
such applicable time, then a signed Interest Election Request shall be delivered
promptly thereafter.




Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------








5.    If this Interest Election Request is in respect of a conversion to or
continuation of Eurodollar Loans, then the Interest Period shall be [one
week]/[[one][two][three][six][twelve]2 month[s]].


[Remainder of page intentionally left blank]




















































































______________________________
2 If twelve months, must be agreed to by all Lenders. If an Event of Default has
occurred and is continuing the Borrower may only elect Interest Periods not in
excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.


B-2-2
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





This Interest Election Request is issued pursuant to and is subject to the Term
Loan Credit Agreement executed as of the date set forth above.


CLECO CORPORATE HOLDINGS LLC




By:____________________________________
Name:
Title:






B-2-3
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated [____], 20[__] (this “Supplement”), by and
among each of the signatories hereto, to the Term Loan Credit Agreement, dated
as of June 28, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), among
Cleco Corporate Holdings LLC, a Louisiana limited liability company (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Term Loan
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Term Loan Credit Agreement, the
Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the existing Loans under the Term
Loan Credit Agreement by requesting one or more Lenders to increase the amount
of its existing Loan and/or to participate in such a tranche;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Loans pursuant to such Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Term Loan Credit Agreement, the
undersigned Increasing Lender now desires to increase the amount of its Loan
under the Term Loan Credit Agreement by executing and delivering to the Borrower
and the Administrative Agent this Supplement.
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Term Loan Credit Agreement, that on the date of this
Supplement it shall have its Loan increased by $[__], thereby making the
aggregate amount of its total Loan equal to $[__].
2.    The Borrower hereby represents and warrants that no Default or Event of
Default under the Financing Documents will exist after giving effect to the
increase of the undersigned Increasing Lender’s Loan as set forth herein, and,
if the proceeds of any Incremental Term Facility are being used to finance a
Permitted Acquisition or other permitted investment, no Default or Event of
Default will exist as of the date of signing the definitive agreement with
respect to such Permitted Acquisition or other permitted investment.
3.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
4.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.






Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




C-2
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By:                        
Name:
Title:




Accepted and agreed to as of the date first written above:
CLECO CORPORATE HOLDINGS LLC
By:                        
Name:
Title:


Acknowledged as of the date first written above:
MIZUHO BANK, LTD.
as Administrative Agent
By:                        
Name:
Title:












C-3
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated [____], 20[__] (this “Supplement”), by and
among each of the signatories hereto, to the Term Loan Credit Agreement, dated
as of June 28, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), Cleco
Corporate Holdings LLC, a Louisiana limited liability company, as borrower (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Term Loan
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
W I T N E S S E T H
WHEREAS, the Term Loan Credit Agreement provides in Section 2.20 thereof that
any bank, financial institution or other entity may extend Loans under the Term
Loan Credit Agreement, subject to the approval of the Borrower and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Term Loan Credit Agreement in
substantially the form of this Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the Term
Loan Credit Agreement but now desires to become a party thereto.
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Term Loan Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Term Loan Credit Agreement
to the same extent as if originally a party thereto, with a Loan of $[__].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Term Loan Credit Agreement and each other Financing
Document, together with copies of the most recent financial statements delivered
pursuant to Section 5.02 of the Term Loan Credit Agreement, as applicable, and
has reviewed such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Supplement; (c)
agrees that it will, independently and without reliance upon the Administrative
Agent or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Term Loan Credit Agreement, any other Financing
Document or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Term Loan Credit Agreement, any other Financing Document or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent or the Collateral Agent, as applicable, by
the terms thereof, together with such powers as are incidental thereto; and (e)
ratifies, as of the date hereof, and agrees that it will






Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






be bound by the provisions of the Term Loan Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Term
Loan Credit Agreement are required to be performed by it as a Lender.
3.    For the purposes of Section 9.01 of the Term Loan Credit Agreement, the
undersigned Augmenting Lender hereby designates the following address for
notices:
[_______]
[_______]
[_______]
Attention: [_______]
Facsimile: [_______]
Email: [_______]
4.    The Borrower hereby represents and warrants that no Default or Event of
Default under the Financing Documents will exist after giving effect to the
undersigned Augmenting Lender’s Loan as set forth herein, and, if the proceeds
of any Incremental Term Facility are being used to finance a Permitted
Acquisition or other permitted investment, no Default or Event of Default will
exist as of the date of signing the definitive agreement with respect to such
Permitted Acquisition or other permitted investment.
5.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
6.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 


D-2
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:                        
Name:
Title:


Accepted and agreed to as of the date first written above:
CLECO CORPORATE HOLDINGS LLC
By:                        
Name:
Title:


Acknowledged as of the date first written above:
MIZUHO BANK, LTD.
as Administrative Agent
By:                        
Name:
Title:




D-3
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Agreement

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF FINANCIAL RATIO CERTIFICATE
Financial Statement Date: _______________, 20___
Mizuho Bank, Ltd.,
as Administrative Agent for the Lenders
under the Term Loan Credit Agreement
referred to below


Re: Financial Covenants


Ladies and Gentlemen:
This Certificate is delivered pursuant to Section 5.02(c) of the Term Loan
Credit Agreement, dated as of June 28, 2016, (the “Term Loan Credit Agreement”)
by and among Cleco Corporate Holdings LLC, a Louisiana limited liability company
as borrower (the “Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”) and Mizuho Bank, Ltd., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”). All capitalized
terms used herein but not defined herein shall have the meanings specified with
respect to such terms in the Term Loan Credit Agreement.
The undersigned, [the chief financial officer] of the Borrower, hereby certifies
to the Administrative Agent on behalf of the Borrower as follows:
[Use following paragraph 1 for fiscal year-end financial statements]


1.
The Borrower has delivered the year-end audited financial statements required by
Section 5.02(a) of the Term Loan Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent public accounting firm required by such section certifying to the
effect that such financial statements fairly present, in all material respects,
the consolidated financial condition and results of operations of the Borrower
and its consolidated Subsidiaries in accordance with GAAP, consistently applied,
as of such date and for such fiscal year.



[Use following paragraph 1 for fiscal quarter-end financial statements]


1.
The Borrower has delivered the unaudited financial statements required by
Section 5.02(b) of the Term Loan Credit Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present,
in all material respects, the consolidated financial condition and results of
operations of the Borrower and its consolidated Subsidiaries in accordance with
GAAP, consistently applied, as of such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.



2.
I am a Financial Officer and an Authorized Officer of the Borrower and I am
familiar with the financial statements and financial affairs of the Borrower. I
am authorized to







Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






execute and deliver this Certificate to the Administrative Agent on behalf of
the Borrower.
3.
To my actual knowledge, as of the last day of the fiscal quarter most recently
ended, the Debt to Capital Ratio was _____%.

4.
Based on the foregoing, I hereby certify that the Borrower [has][has not]
complied with Section 5.12 of the Term Loan Credit Agreement.

5.
The financial covenant analyses and information set forth on Attachment 1
attached hereto supporting the ascertainment of the Debt to Capital Ratio are
true and accurate on and as of the date of this Certificate.





E-2
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by an Authorized Officer that is a Financial Officer on [____],
20[__].


CLECO CORPORATE HOLDINGS LLC, as Borrower






By:                        
Name:
Title:






E-3
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





Attachment 1
Calculation of Debt to Capital Ratio
The information described herein is as of ______, 20__, and pertains to the
period from ______, 20__ to ______, 20__.
A. Net Debt
$___________
(i) Debt of the Borrower and its Subsidiaries11 
 
(a) the aggregate outstanding principal amount and accrued but unpaid interest
and fees with respect to the Loans;
$___________
plus,
(b) the aggregate outstanding principal amount and accrued but unpaid interest,
fees and other amounts with respect to any other Indebtedness12 that is at least
pari passu with the Loans (as set forth in (a));
$___________
Debt of the Borrower and its Subsidiaries:
$___________
minus
 
(ii) cash and Cash Equivalents
 































______________________
11 For purposes of calculating the Debt of the Borrower and its Subsidiaries
referred to in this clause (i), as of the last day of the fourth full fiscal
quarter following the Effective Date and any date thereafter, outstanding Debt
under any revolving loan facility of the Borrower or any of its Subsidiaries
used for working capital purposes shall be based on a rolling four fiscal
quarter average for such Debt.
12 “Indebtedness” of any Person means: (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade payables not overdue for more than 180 days) that in accordance with GAAP
would be included as a liability on the balance sheet of such Person, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (e) any
Capital Lease obligations (and the amount of these obligations shall be the
amount so capitalized), (f) all obligations, contingent or otherwise, of such
Person under acceptances issued or created for the account of such Person, (g)
all unconditional obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests, (h) all net obligations of such Person
pursuant to hedging transactions, (i) all Guarantees of such Person in respect
of obligations of the kind referred to in clauses (a) through (h) above and (j)
all Indebtedness of the type referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness.


E-4
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





(x) aggregate amount of Borrower’s and its Subsidiaries’ cash and Cash
Equivalents13  as of the last day of such period on a consolidated basis, minus
$___________
(y) $5,000,000 floor, minus
$5,000,000
(z) aggregate amount of any cash or Cash Equivalents that would appear as
“restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries for such period.
$___________
The lesser of (1) the sum of (x) through (z) and (2) $75,000,000:
$___________
Net Debt:
$___________

divided by




B.    Adjusted Capital
(i) (a) Debt of the Borrower and its Subsidiaries minus
(b) the lesser of (1) the sum of A(ii)(x) through A(ii)(z) and (2)
$75,000,000    
$___________
plus,
























______________________________
13 “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary: (a) marketable direct
obligations of the United States of America; (b) marketable obligations directly
and fully guaranteed as to interest and principal by the United States of
America; (c) demand deposits, time deposits, certificates of deposit and
banker’s acceptances issued by any member bank of the Federal Reserve System
which is organized under the laws of the United States of America or any
political subdivision thereof or under the laws of Canada, Switzerland or any
country which is a member of the European Union having a combined capital and
surplus of at least $250,000,000 and having long term unsecured debt securities
rated “A-2” or equivalent by one Rating Agency; (d) commercial paper or tax
exempt obligations given the highest rating by two Rating Agencies; (e)
obligations of any other bank meeting the requirements of clause (c) above, in
respect of the repurchase of obligations of the type as described in clauses (a)
and (b) above, provided, that such repurchase obligations shall be fully secured
by obligations of the type described in said clauses (a) and (b) above, and the
possession of such obligations shall be transferred to, and segregated from
other obligations owned by, such bank; (f) a money market fund or a qualified
investment fund given one of the two highest long term ratings available from
S&P and Moody’s; and (g) Eurodollar certificates of deposit issued by a bank
meeting the requirements of clause (c) above. With respect to any rating
requirement set forth above, if the issuer is rated by either S&P or Moody’s,
but not both, then only the rating of such rating agency shall be utilized for
the purpose of this definition.


E-5
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





(ii) shareholders’ equity of the Borrower
(as of the last day of such period)                        $___________


plus,




(iii) Permitted Subordinated Debt14                         $___________
(as of the last day of such period)


Adjusted Capital (sum of (i) through (iii)):        $___________






Debt to Capital Ratio:                                        ____%


Required Level Under Section 5.12                         No greater than 65%
of the Term Loan Credit Agreement    


In Compliance                                            Yes/No


    
















































__________________________________________ 
14 “Permitted Subordinated Debt” means any unsecured subordinated Indebtedness
incurred by Borrower or OpCo; provided that, all such Indebtedness shall
(a) have a maturity date not earlier than six (6) months after the Maturity
Date, (b) be fully subordinated in right of payment and liquidation to the prior
payment in full of the Facility (in the case of the Borrower) and the OpCo Loan
Facility (in the case of OpCo) in accordance with the terms set forth on
Exhibit H, and (c) in the case of any such Indebtedness owing by OpCo, be owed
to the Borrower.


E-6
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF TERM LOAN NOTE
TERM LOAN NOTE
$_____________________                                    [DATE]
FOR VALUE RECEIVED, the undersigned, CLECO CORPORATE HOLDINGS LLC, a Louisiana
limited liability company (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO
PAY to the order of [LENDER NAME] (the “Lender”) the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to the Term Loan
Credit Agreement (as defined below) on the Maturity Date or on such earlier date
as may be required by the terms of the Term Loan Credit Agreement. Capitalized
terms used herein and not otherwise defined herein are as defined in the Term
Loan Credit Agreement.
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Term Loan Credit Agreement. Interest hereunder is due and payable
at such times and on such dates as set forth in the Term Loan Credit Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the Loan
Obligations of the undersigned Borrower hereunder or under the Term Loan Credit
Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Term Loan Credit Agreement dated as of June 28, 2016 by and
among Cleco Corporate Holdings LLC, a Louisiana limited liability company, as
borrower (the “Borrower”), the financial institutions from time to time party
thereto as Lenders and Mizuho Bank, Ltd., as Administrative Agent (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”). The Term Loan
Credit Agreement, among other things, (i) provides for the making of Loans by
the Lender to the undersigned Borrower from time to time in an aggregate amount
not to exceed at any time outstanding such Lender’s Commitment, the indebtedness
of the undersigned Borrower resulting from each such Loan to it being evidenced
by this Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments of
the principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the Borrower under this Note and the other
Financing Documents are secured by the Collateral as provided in the Financing
Documents.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the






Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






    
Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Note shall be binding upon and shall inure to the benefit of
said successors and assigns. The Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Borrower.
This Note shall be construed in accordance with and governed by the law of the
State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 




F-2
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





CLECO CORPORATE HOLDINGS LLC




By:                        
Name:
Title:










































Signature Page to Note


F-3
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
Date
Amount of Loan
Interest Period
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





F-4
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT G-1
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among Cleco
Corporate Holdings LLC, a Louisiana limited liability company, as borrower (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.15(f) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.
[NAME OF LENDER]
By:____________________________________
Name:
Title:


Date:            , 20__




Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





EXHIBIT G-2
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among Cleco
Corporate Holdings LLC, a Louisiana limited liability company, as borrower (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Term Loan
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
Pursuant to the provisions of Section 2.15(f) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Term Loan Credit
Agreement or any other Financing Document, neither the undersigned nor any of
its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:____________________________________
Name:
Title:








Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






Date:            , 20__




G-2-1
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------










EXHIBIT G-3
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among Cleco
Corporate Holdings LLC, a Louisiana limited liability company, as borrower (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Term Loan
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
Pursuant to the provisions of Section 2.15(f) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:                        
Name:
Title:


Date:            , 20__




Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





EXHIBIT G-4
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among Cleco
Corporate Holdings LLC, a Louisiana limited liability company, as borrower (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Term Loan
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
Pursuant to the provisions of Section 2.15(f) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:                        
Name:
Title:


Date:            , 20__








Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT H


TERMS OF PERMITTED SUBORDINATED INDEBTEDNESS


1. GENERAL
Notwithstanding any provision of the Financing Documents to the contrary, the
Borrower and the holder of the Permitted Subordinated Debt, for themselves and
for all present and future holders of such Permitted Subordinated Debt, hereby
covenant and agree that the Permitted Subordinated Debt shall be and is hereby
expressly made subordinate and junior in right of payment to the prior payment
(in cash or Cash Equivalents) and performance in full of all Loan Obligations of
the Borrower to the extent and in the manner provided below.
2. WAIVER; MODIFICATION TO LOAN OBLIGATIONS
(a) No failure on the part of the holder of the Loan Obligations, and no delay
in exercising, any right, remedy or power under the Financing Documents shall
operate as a waiver thereof by any holder of the Loan Obligations, nor shall any
single or partial exercise by any holder of the Loan Obligations of any right,
remedy or power under the Financing Documents preclude any other or future
exercise of any other right, remedy or power. Each and every right, remedy and
power hereby granted to any holder of the Loan Obligations or available to any
holder of the Loan Obligations by law or other agreement shall be cumulative and
not exclusive of any other, and may be exercised by such holder of the Loan
Obligations from time to time as permitted or provided for in the Financing
Documents. All rights and interests of any holder of the Loan Obligations under
the Financing Documents and all agreements and obligations of the holder of the
Permitted Subordinated Debt and the Borrower thereunder shall remain in full
force and effect irrespective of any lack of validity or enforceability of the
Financing Documents; or any other circumstance that might otherwise constitute a
defense available to, or discharge of the Borrower (except for a full discharge
of the Loan Obligations).
(b) Without any way limiting the generality of the foregoing paragraph (a), each
holder of the Permitted Subordinated Debt (or any instrument evidencing the
same) by acceptance hereof waives any and all notice of the creation or accrual
of any such Loan Obligations and notice of proof of reliance upon these
subordination provisions by any holder of Loan Obligations and hereby agrees
that the holders of the Loan Obligations may, at any time and from time to time,
without the consent of or notice to the holder of the Permitted Subordinated
Debt, without incurring responsibility to the holder of the Permitted







Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------






 
Subordinated Debt, and without impairing or releasing the subordination or the
obligations described herein of the holder of the Permitted Subordinated Debt,
do any one or more of the following: (i) change the manner, place or terms of
payment of or extend or postpone the time of payment of, or renew or alter, the
Loan Obligations, or otherwise amend or supplement in any manner the Loan
Obligations or any instruments evidencing the same or any agreement under which
the Loan Obligations are outstanding; (ii) sell, substitute, exchange, release,
or otherwise deal with any property pledged, mortgaged or otherwise securing the
Loan Obligations or release any person liable in any manner for the Loan
Obligations; (iii) exercise or refrain from exercising any rights against the
Borrower or any other Person; or (iv) increase the amount of the Loan
Obligations. Any such Loan Obligations shall conclusively be deemed to have been
created, contracted or incurred in reliance upon these subordination provisions
and all dealings between the Borrower and any holder of Loan Obligations so
arising shall be deemed to have been consummated in reliance upon these
subordination provisions.
The Loan Obligations shall conclusively be deemed to have been created,
contracted or incurred in reliance upon these subordination provisions and all
dealings between the Borrower and any holder of Loan Obligations so arising
shall be deemed to have been consummated in reliance upon these subordination
provisions.
3. EFFECTS OF
CERTAIN DEFAULTS
IN RESPECT OF
LOAN OBLIGATIONS
Without prejudice to Section 4 below, if the Borrower shall default in the
payment of any principal of or interest on or other amount with respect to the
Loan Obligations when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by acceleration or otherwise, or if any other
Default or Event of Default with respect to any such Loan Obligations shall have
occurred (each of the foregoing a “Senior Default”), and unless and until such
Senior Default shall have been remedied or waived or shall have ceased to exist,
no payment by the Borrower shall be made on account of the principal of, or
premium, if any, or interest on or other amount with respect to, the Permitted
Subordinated Debt.

4. LIMITATION ON
PAYMENTS AND DEMAND FOR
PAYMENTS


For so long as any Loan Obligations are outstanding, (i) the Borrower shall not,
directly or indirectly, make or cause or permit to be made, and the holders of
the Permitted Subordinated Debt will not accept, any payment of principal or
interest on account of the Permitted Subordinated Debt if any Event of Default
or Default then exists or would result





H-2
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





 
therefrom, other than (1) payments of interest, (2) payments in connection with
a refinancing of Indebtedness, (3) exchanges of Permitted Subordinated Debt for
equity interests of the Borrower, (4) cancellation of such Permitted
Subordinated Debt and (5) payments made using the proceeds of a concurrent
equity issuance and (ii) without the prior written consent of the Administrative
Agent, the holder of the Permitted Subordinated Debt shall not demand, sue for,
retain, or accept from the Borrower or any other Person any payment of principal
or interest on account of such Permitted Subordinated Debt, other than payments
of interest at any time that no Event of Default or Default then exists or would
result therefrom.
5. LIMITATION ON
ACCELERATION
For so long as any Loan Obligations are outstanding, the Permitted Subordinated
Debt may not be declared to be due and payable before its stated maturity unless
all Loan Obligations have become due and payable (whether automatically or by
acceleration) before its stated maturity and such acceleration has not been
rescinded.

6. INSOLVENCY, ETC.
(a) In the event of any Bankruptcy Event, all Loan Obligations (including any
claim for interest thereon accruing at the contract rate after the commencement
of any such Bankruptcy Event and any claim for additional interest that would
have accrued thereon but for the occurrence of the Bankruptcy Event, whether or
not, in either case, such claim shall be enforceable in such proceedings) shall
first be paid in full in cash or Cash Equivalents before any direct or indirect
payment or distribution, whether in cash or Cash Equivalents, securities or
other property, is made in respect of the Permitted Subordinated Debt, and any
cash, securities or other property which would otherwise (but for these
subordination provisions) be payable or deliverable in respect of the Permitted
Subordinated Debt directly or indirectly by the Borrower from any source
whatsoever shall be paid or delivered directly to the holders of Loan
Obligations until all Loan Obligations (including claims for interest and
additional interest as aforesaid) shall have been paid in full in cash or Cash
Equivalents.
 (b) The holder of Permitted Subordinated Debt shall not (i) accelerate the
maturity of the principal of and accrued interest on the Permitted Subordinated
Debt unless all Loan Obligations have become due and payable, whether
automatically or by acceleration, before its stated maturity and such
acceleration has not been rescinded; (ii) commence any









H-3
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





 
judicial action or proceeding to collect payment of principal of or interest on
the Permitted Subordinated Debt; (iii) commence or join with any other creditor
or creditors of the Borrower in commencing any Bankruptcy Event against the
Borrower; or (iv) take any collateral security for the Permitted Subordinated
Debt without the consent of the Administrative Agent.
7. TURNOVER OF
PAYMENTS
If (i) any payment or distribution shall be collected or received by the holder
of the Permitted Subordinated Debt in contravention of the terms hereof and
prior to the payment in full in cash or Cash Equivalents of all Loan Obligations
at the time outstanding and (ii) any holder of such Loan Obligations (or any
authorized agent thereof) shall have notified the holder of the Permitted
Subordinated Debt of the facts by reason of which such collection or receipt so
contravenes the subordination provisions hereof, the holder of the Permitted
Subordinated Debt will deliver such payment or distribution, to the extent
necessary to pay all such Loan Obligations in full in cash or Cash Equivalents,
to the Administrative Agent, for the benefit of the Lenders, in the form
received, and until so delivered, the same shall be held by the holder of the
Permitted Subordinated Debt in trust for the holders of the Loan Obligations and
shall not be commingled with other funds or property of the holder of the
Permitted Subordinated Debt.
8. NO PREJUDICE OR
IMPAIRMENT
Nothing contained herein shall impair, as between the Borrower and the holder of
the Permitted Subordinated Debt, the obligation of the Borrower to pay to the
holder thereof the principal thereof and premium, if any, and interest thereon
as and when the same shall become due and payable in accordance with the terms
thereof, or, except as provided herein, prevent the holder of the Permitted
Subordinated Debt from exercising all rights, powers and remedies otherwise
permitted by applicable law or thereunder upon the happening of an event of
default in respect of the Permitted Subordinated Debt, all subject to the rights
of the holders of Loan Obligations as provided in Paragraphs 6, 7 and 8 to
receive cash, securities or other property otherwise payable or deliverable to
the holder of the Permitted Subordinated Debt directly or indirectly by the
Borrower from any source whatsoever.









H-4
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





9. PAYMENT OF LOAN
OBLIGATIONS,
SUBROGATION, ETC.
Upon the payment in full in cash or Cash Equivalents of all Loan Obligations,
the holder of the Permitted Subordinated Debt shall be subrogated to all rights
of the holders of such Loan Obligations to receive any further payments or
distributions applicable to Loan Obligations until the Permitted Subordinated
Debt shall have been paid in full in cash or Cash Equivalents, and, for the
purposes of such subrogation, no payment or distribution received by the holders
of Loan Obligations of cash, securities, or other property to which the holder
of the Permitted Subordinated Debt would have been entitled except for this
Section shall, as between the Borrower and its creditors other than the holders
of Loan Obligations, on the one hand, and the holder of the Permitted
Subordinated Debt, on the other hand, be deemed to be a payment or distribution
by the Borrower on account of Loan Obligations except as otherwise provided in
Paragraph 4.
10. SUCCESSORS AND ASSIGNS
These subordination provisions shall be binding on and inure to the benefit of
the holder of the Permitted Subordinated Debt, any holder of the Loan
Obligations and their respective successors and permitted assigns.
11. ASSIGNMENT
A holder of Permitted Subordinated Debt may not sell, assign, pledge, encumber
or transfer all or a portion of, or any interest in, such Permitted Subordinated
Debt unless such Permitted Subordinated Debt shall, after giving effect to such
sale, assignment, pledge, encumbrance or transfer, remain subject to the
foregoing subordination provisions.
12. NOTICE
A holder of Permitted Subordinated Debt shall, for the benefit of each holder of
the Loan Obligations, promptly provide the Administrative Agent with notice of
an event of default by the Borrower of which such holder has Actual Knowledge in
respect of such Permitted Subordinated Debt.
13. MISCELLANEOUS
The foregoing subordination provisions are for the benefit of the holders of
Loan Obligations and, so long as any Loan Obligations are outstanding, may not
be rescinded, cancelled or modified adversely to the interests of the holders of
the Loan Obligations without the prior written consent thereto of the
Administrative Agent.









H-5
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement

--------------------------------------------------------------------------------





14. FURTHER
ASSURANCES
The holder of the Permitted Subordinated Debt, at its cost, shall take all
further action as the holders of the Loan Obligations may reasonably request in
order to more fully carry out the intent and purpose of these subordination
provisions.
15. GOVERNING LAW
THESE SUBORDINATION PROVISIONS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.









H-6
 
 
Exhibits - Cleco Corporate Holdings LLC
Term Loan Credit Agreement